Case 2:18-cV-17710-I\/|CA-I\/|AH Document 1 Filed 12/28/18 Page 1 of 75 Page|D: 1

PINILISHALPERN, LLP
Williarn J. Pinilis (024721992)
160 Morris Street
Morristown, NJ 07960
Tel: (973) 401-1111/Fax: (973) 401-1114
Attorney for Plaintiff
File No.: 12204
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
ROSA ACOSTA, JENNIFER
BURCIAGA, ALANA SOUZA,

 

PAOLA CANAS, KIMBERLY Civil Action No.:

COZZENS, JOHN COULTER,

MEGAN DANIELS, MARIANA COMPLAINT AND JURY DEMAND FOR:
DAVALOS, TIFFANY TOTH GRAY, `

CIELO JEAN GIBSON, JESSE (1) Misappropriation of Likeness;

GOLDEN, VIDA GUERRA, HILLARY (2) Unfair Competition, 15 U.S.C. § 1125(a);
HEPNER, JESSA HINTON, RACHEL (3) Unfair Competition, N.J.S.A. 56:4-1; and,
KOREN, JAMIE EDMONDSON (4) Unfair Competition.

LGNGORIA, URSULA MAYES,

CARRIE MINTER, DENISE MILANI, Jury and Trial Demanded

DESSIE MITCHESON, EVA PEPAJ, `

LUCY PINDER, LINA POSADA,

ABIGAIL RATCHFORD, JESSICA

ROCKWELL, CLAUDIA

SAMPEDRO, CORA SKINNER,

RHIAN SUGDEN, BROOKE

TAYLOR, KATARINA VAN

DERHAM, IRINA VORONINA,

JENNIFER ZHARINOVA,

Plaintiffs,
v.

RESTAURANT, BAR AND
NIGHTCLUB OWNERS DOING
BUSINESS AT CENTRAL PARK BAR
RESTAURANT AND SUSHI,
ADELPHIA DEPTFORD, LLC d/b/a
ADELPHIA RESTAURANT AND
NIGHTCLUB, ANTHEM LOUNGE,
BOLSILLO, LLC d/b/a CHUPITOS
RESTAURANT, FARAONES
NIGHTCLUB, INFINITY LOUNGE,
AND RIO LOUNGE,

Defendants.

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 2 of 75 Page|D: 2

Plaintiffs Rosa Acosta, Jennifer Burciaga, Alana Souza, Paola Canas, Kimberly Cozzens,
John Coulter, Megan Daniels, Mariana Davalos, Tiffany Toth Gray, Cielo Jean Gibson, J esse
Golden, Vida Guerra, Hillary Hepner, Jessa Hinton, Rachel Koren, Jamie Edmondson Longoria,
Ursula Mayes, Carrie l\/Iinter, Denise Milani, Dessie Mitcheson, Eva Pepaj, Lucy Pinder, Lina
Posada, Abigail Ratchford, Jessica Rockwell, Claudia Sampedro, Cora Skinner, Rhian Sugden,
Brooke Taylor, Katarina Van Derham, Irina Voronina, Jennifer Zharinova (“Plaintiffs”) set forth

and allege as follows:

INTR()DUCTION
A. PLAINTIFFS
l. Plaintiff Rosa Acosta (“Acosta”) is, and at all times relevant to this action Was, a

professional model and actress, and a resident of California

2. Plaintiff Jennifer Burciaga (“Burciaga”) is, and at all times relevant to this action
was, a professional model and actress, and a resident of California.

3. Plaintiff Alana Souza (“Souza”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of Nevada.

4. Plaintiff Paola Canas (“Canas”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of Florida.

5. Plaintiff Kimberly Cozzens (“Cozzens”) is, and at all times relevant to this action
Was, a professional model and actress, and a resident of California.

6. Plaintiff John Coulter (“Coulter”) is, and at all times relevant to this action was, a

professional model and actress, and a resident of California.

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 3 of 75 Page|D: 3

7. Plaintiff Megan Daniels (“Daniels”) is, and at all times relevant to this action was,
a professional model and actress, and a resident of California

8. Plaintiff Mariana Davalos (“M. Davalos”) is, and at all times relevant to this
action was, a professional model and actress, and a resident of Florida.

9. Plaintiff Heather Tiffany Toth Gray (“Gray”) is, and at all times relevant to this
action Was, a professional model and actress, and a resident of California

lO. Plaintiff Cielo Jean Gibson (“C.J. Gibson”) is, and at all times relevant to this
action was, a professional model and actress, and a resident of California.

ll. Plaintiff J esse Golden (“Golden”) is, and at all times relevant to this action was, a
professional model and actress, and a resident of California.

12. Plaintiff Vida Guerra (“Guerra”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of California.

l3. Plaintiff Hillary Hepner (“Hepner”) is, and at all times relevant to this action Was,
a professional model and actress, and a resident of South Carolina.

14. Plaintiff Jessa Hinton (“Hinton”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of California.

15. Plaintiff Rachel Koren (“Koren”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of California.

l6. Plaintiff Jamie Edmondson Longoria (“Longoria”) is, and at all times relevant to
this action Was, a professional model and actress, and a resident of Florida.

17. Plaintiff Ursula Mayes (“Mayes”) is, and at all times relevant to this action Was, a

professional model and actress, and a resident of California.

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 4 of 75 Page|D: 4

18. Plaintiff Denise Milani (“l\/lilani”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of California.

l9. Plaintiff Carrie Minter (“Minter”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of California.

20. Plaintiff Dessie Mitcheson (“Mitcheson”) is, and at all times relevant to this
action Was, a professional model and actress, and a resident of California.

21. Plaintiff Eva Pepaj (“Pepaj”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of California.

22. Plaintiff Lucy Pinder (“Pinder”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of the United Kingdom.

23. Plaintiff Lina Posada (“Posada”) is, and at all times relevant to this action Was, a
professional model and actress, and a resident of California.

24. Plaintiff Abigail Ratchford (“Ratchford”) is, and at all times relevant to this action
Was, a professional model and actress, and a resident of California.

25. Plaintiff Jessica Rockwell (“Rockwell”) is, and at all times relevant to this action
was, a professional model and actress, and a resident of California.

26. Plaintiff Claudia Sampedro (“Sampedro”) is, and at all times relevant to this
action Was, a professional model and actress, and a resident of Florida.

27. Plaintiff Cora Skinner (“Skinner”) is, and at all times relevant to this action was, a
professional model and actress, and a resident of California.

28. Plaintiff Rhian Sugden (“Sugden”) is, and at all times relevant to this action Was,

a professional model and actress, and a resident of the United Kingdom.

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 5 of 75 Page|D: 5

29. Plaintiff Brooke Taylor (“Taylor”) is, and at all times relevant to this action was, a
professional model and actress, and a resident of California.

30. ` Plaintiff Kimberly Cozzens (“Cozzens”) is, and at all times relevant to this action
was, a professional model and actress, and a resident of California.

3 l. Plaintiff Katarina Van Derham (“Van Derham”) is, and at all times relevant to this
action was, a professional model and actress, and a resident of California.

32. Plaintiff Irina Voronina (“Voronina”) is, and at all times relevant to this action
was, a professional model and actress, and a resident of California.

33. Plaintiff Jennifer Zharinova (“Zharinova”) is, and at all times relevant to this
action was, a professional model and actress, and a resident of California.

B. Defendants

34. Upon information and belief, Central Park Bar, Restaurant, Sushi (“Central
Park”), is a nightclub, located at 2401 North Wood Avenue, Roselle, New Jersey 07203.

35. Upon information and belief, Central Park owns and/or operates various social
media accounts, including Facebook (https://www.facebook.com/centralparknj/), Instagram
(https://www.instagram.com/centralparknj/), and its website (https://centralparknj.com/) through
which it promotes its business, solicits customers, and advertises events for Central Park.

36. Upon information and belief, Central Park has, and at all times mentioned herein
had, control over the contents of its website and social media accounts promoting its business.

37. Upon information and belief, Adelphia Deptford, LLC, (“Adelphia”) is a limited
liability companyvand existing under the laws of the State of New Jersey with a principal place of

business at 1750 Clements Bridge Road, Deptford Township, New Jersey 08096.

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 6 of 75 Page|D: 6

38. Upon information and belief, Adelphia is now, and at all times mentioned herein
was, the operator of the Adelphia Restaurant and Nightclub (“Adelphia Nightclub”), which is a
restaurant and Nightclub, located at 1750 Clements Bridge Road, Deptford Township, New
Jersey 08096.

39. Upon information and belief, Adelphia owns and/or operates various social media
accounts, including Facebook
(https://www.facebook.com/adelphiarestaurant/?rf=1773 63 6723 61790), Instagram
(https://www.instagram.com/adelphiarestaurant/), Twitter
(https://twitter.com/adelphiaO8096?lang=en) and its website
(https://www.adelphiarestaurant.com/) through which it promotes its businesses, solicits
customers, and advertises events for Adelphia Nightclub.

40. Upon information and belief, social media accounts, including Instagram
(https://www.instagram.com/nightlifefrank) advertise Adelphia Nightclub’s events, promote
Adelphia’s business, and solicit customers on behalf of Adelphia.

41. Upon information and belief, Adelphia has, and at all times mentioned herein had,
control over the contents of its website and social media accounts promoting its business.

42. ' Upon information and belief, Anthem Lounge (“Anthem”), is a nightclub and bar,
located at 2801 Pacific Avenue, Atlantic City, New Jersey 08401.

43. Upon information and belief, Anthem owns and/or operates various social media
accounts, including Facebook (https://www.facebook.com/AnthemLounge/), Instagram
(https://www.instagram.com/anthemlounge/), Twitter
(https://twitter.com/anthemlounge?lang=en) and its website (http://anthemlounge.com/) through

which it promotes its business, solicits customers, and advertises events for Anthem.

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 7 of 75 Page|D: 7

44. Upon information and belief, Anthem has, and at all times mentioned herein had,
control over the contents of its website and social media accounts promoting its business.

45. Upon information and belief, Bolsillo, LLC (“Bolsillo”) is a limited liability
company and existing under the laws of the State of New Jersey with a principal place of
business at 296 Morris Avenue, Elizabeth, Union County, New Jersey.

46. Upon information and belief, Bolsillo is now, and at all times mentioned herein
was, the operator of the Chupitos Restaurant (“Chupitos”), which is-a restaurant, “shot-bar,” and
lounge, located at 296 Morris Avenue, Elizabeth, Union County, New Jersey.

47. Upon information and belief, Bolsillo owns and/or operates various social media
accounts, including Facebook (https://www.facebook.com/chupitosusa/) and
(https://business.facebook.com/chupitosusa/), Instagram
(https://www.instagram.com/chupitosusa/), and its website (http://www.chupitosusa.com/),
through which it promotes its business, solicits customers, and advertises events for Chupitos.

48. Upon information and belief, third party social media accounts, including
Instagram (https://www.instagram.com/deej ayhugo/),
(https://www.instagram.com/indira_atchupitos/), (https://www.instagram.corn/deejaybr/), and
(https://www.instagram.com/djtego1/), advertise Chupitos events, promote Bolsillo’s business,
and solicits customers on its behalf.

49. Upon information and belief, Bolsillo has, and at all times mentioned herein had,
control over the contents of its social media accounts promoting Chupitos.

50. Upon information and belief, Faraones Nightclub (“Faraones”), is a nightclub,

located at 111 East Front Street, Plainfield, New Jersey 07060.

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 8 of 75 Page|D: 8

51. Upon information and belief, Faraones owns and/or operates various social media
accounts, including Facebook (https://www.facebook.com/FaraonesNightClubNJ/), Instagram
(https://www.instagram,com/faraonesnj/), Twitter (https://twitter.com/faraonesnc), and its
website (https://www.faraonesnightclub.com/) through which it promotes its business, solicits
customers, and advertises events for Faraones

52. Upon information and belief, Faraones has, and at all times mentioned herein had,
control over the contents of its website and social media accounts ‘

53. Upon information and belief, lnfmity Lounge (“Infmity”), is a nightclub, located
at 100 Whittaker Avenue, Trenton, New Jersey 08611.

54. Upon information and belief, Infmity operates a Facebook
(https://www.facebook.com/Infmity-108191489237243/) through which it promotes its business,
solicits customers, and advertises events for Infinity.

55. Upon information and belief, Infinity has, and at all times mentioned herein had,
control over the contents of its website and social media accounts promoting its business

56. Upon information and belief, Rio Lounge (“Rio”), is a restaurant and nightclub,
located at 618 Market Street, Newark New Jersey 07105.

57. Upon information and belief, Rio operates various social media accounts,
including Facebook (https://www.facebook.com/myriolounge), Instagram
(https://www.instagram.com/riolounge/), and its website (http://myriolounge.com/) through
which it promotes its business, solicits customers, and advertises events for Rio.

58. Upon information and belief, Rio has, and at all times mentioned herein had,

control over the contents of its website and social media accounts

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 9 of 75 Page|D: 9

JURISDICTION AND VENUE

59. This Court has federal question jurisdiction over this action under 28 U.S.C. §
1331 because Plaintiffs allege violations of 15 U.S.C. §1125, et seq. (the Lanham Act).

60. Venue is proper in this Court under 28 U.S.C. § 1391 because the Defendants are
located in this judicial district

FACTUAL BACKGROUND

61. Each Plaintiff is a professional model and actress who earns a living by
commercializing her identity, image, and likeness through negotiated, arms-length transactions
with reputable commercial brands and companies

62. A model’s reputation directly impacts the commercial value associated with the
use of her image, likeness, or identity to promote a product or service.

63. Each Plaintiff expended and continues to expend substantial efforts, resources,
and time in building her reputation in the modeling industry.

64. Each Plaintiff carefully considers the reputation, brand, and type of good or
service advertised by any potential client prior to authorizing the use of her image or likeness

65. Each Plaintiff’s career in modeling, acting, and/or private enterprise has
substantial value derived from the goodwill and reputation each has built. Each Plaintiff
commands substantial sums of money for the licensed commercial use of her image.

66. As set forth herein, Defendants have brazenly and repeatedly, without consent,
misappropriated Plaintiffs’ images and likenesses and used them in their advertisements for their

businesses

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 10 of 75 Page|D: 10

67.

The following are Defendants’ respective unauthorized uses of Plaintiffs’

respective images identified so far. Upon information and belief, there are additional

unauthorized uses by the Defendants of the Plaintiffs’ images not yet identified by Plaintiffs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff ImtlDa;t:ub' Image URL

Taylor 4/1/2014 https://www.facebook.com/adelphiarestaurant/photos/a.1724934861
35346.58178.172487459469282/718410951543594/?type=3&theate
r

Rosario 1 1/15/2017 https://www.twitter.com/Adelphiabalis/status/9308721283 87403 779

Rosario 1 1/25/2015 https://www.facebook.com/adelphiarestaurant/photos/a.331 1 123 669
40123.98815.172487459469282/1029245017126851/‘.7type=3&theat
er

Rosario 1 1/20/2015 https://www.instagram.com/p/-UQF49AtAt/?taken-
by=adelphiarestaurant

Pepaj 1 1/17/2014 https://www.facebook.com/adelphiarestaurant/photos/a. 1724934861
3 5346.5 8178.172487459469282/839093 829475305/?type=3 &theate
r

Pepaj 1 1/17/2014 https;//www.facebook.com/adelphiarestaurant/photos/a.331 1 123 669
40123.98815.172487459469282/83909283614071/?type=3&theater

Pepaj 1 1/25/2014 https://www.instagram.com/p/v1F3aNAtH_/?taken-
by=adelphiarestaurant

Golden 6/2/2014 https ://www.facebook.com/adelphiarestaurant/photos/a. 3 3 1 1 123 669
40123.98815.172487459469282/7513 868882460000/‘?type=3 &theat
er

Rockwell 1 1/5/2014 https://www.facebook.com/adelphiarestaurant/photos/a.1724934861
35346.5 8178.172487459469282/832654490119239/?type=3&theate
r

Coulter 3/17/2014 https://www.facebook.com/adelphiarestaurant/photos/a.33 1 1 123 669
40123.98815.172487459469282/711573 308894025/?type=3 &theate
r

Canas 2/18/2014 https://www.facebook.com/adelphiarestaurant/photos/a.1724934861
3 5346.58178.172487459469282/697724396945583/‘?type=3&theate
r

Sugden 12/20/2017 https://www.instagram.com/p/Bc7oLd7H3 6/?taken-
by=adelphiarestaurant

Rosario 1 1/21/2017 https://www.instagram.com/p/BbxrwaFXTS/?taken-
by=nightlifefrank

Burciaga 8/7/201 8 https ://www.instagram.com/p/ BmMndySHF7l\/1/ ?taken-
by=nightlifefrank

Burciaga 8/8/2018 https://www.instagram.com/p/BmOUJmCHZib/?taken-
by=nightlifefrank

Burciaga 8/4/2018 https://www.instagram.com/p/BmD4WMnnxKE/?taken-
by=nightlifefrank

 

10

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 11 of 75 Page|D: 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sugden 12/20/2017 https://www.instagram.com/p/Bc7benl6iL/?taken-
by=nightlifefrank

Sugden 12/20/2017 https://www.instagram.com/p/Bc72j uTFkCN/?taken-
by=nightlifefrank

Zharinova 12/27/2016 https://www.facebook.com/AnthemLounge/photos/a.446907081997
441/128028853 865 9287/‘.7type=3 &theater

Zharinova 12/6/2016 https ://www.instagram. com/p/BNqCXij as2/?tal<en-
by=anthemlounge _

Hinton 7/13/2018 https://www.twitter.corn/AnthemLounge/media?lang=en

Hinton 8/17/201 8 https://www.twitter.com/AnthemLounge/media?lang=en

Hinton 8/17/2018 https://www.facebook.com/AnthemLounge/photos/a.446907081997
441/191295 8708725 597/?type=3 &theater

Hinton 7/13/2018 https://www.facebook.com/AnthemLounge/photos/a.446907081997
441/1854745634546905/?type=3&theater `

Hinton 9/21/201 8 https://www.instagram.com/p/Bn_j Pcangy/?taken-
by=anthemlounge

Hinton 8/ 1 7/201 8 https://www.instagram.com/p/Bml2Rdeqzq/‘?taken~
by=anthemlounge

Koren 4/29/201 7 https ://www. instagram.com/p/BTeledDONH/?taken-
by=anthemlounge

Koren 4/28/2017 https ://www.twitter.com/AnthemLounge/media?lang=en

Koren 4/29/2017 https://www.facebook.com/AnthemLounge/photos/a.446907081997
441/1401024573252349/?type=3&theater

Koren 9/23/2018 https://www.anthemlounge.com

Gray 4/1 5/2017 https://www.twitter.com/AnthemLounge/media?lang=en

Gray 4/16/2017 https://www.facebook.corn/AnthemLounge/photos/a.446907081997
441/13 859920680893 3/?type=3&theater

Gray 4/ 1 6/201 7 https://www.instagram.com/p/BS9myRYD8Ql/?taken-
by=anthemlounge

Gray 12/25/2016 https://www.facebook.com/AnthemLounge/photos/a.446907081997
441/1279179602103514/?type=3&theater

Gray 12/20/2016 https://www.instagram.com/p/BOOGAeoAM62/?taken-
by=anthemlounge

Gray 12/25/2016 https://www.twitter.com/AnthemLounge/media?lang=en

Gray 9/23/2018 https://www.anthemlounge.com

Gray 9/23/2018 https://www.anthemlounge.com

Skinner 2/26/2012` https://www.facebook.com/centralparknj/photos/a.14406576901368
1 .37840. 143 987189020153 9/247029608717296/?type:3&theater

Hepner 10/3 0/201 1 https://www.facebook.com/centralparknj/photos/a.144065769013 68
1.37840.1439871890201539/176140919139499/?type=3&theater

Voronina 10/9/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.3 7840.1439871890201539/709991765754409/?type:3&theater

Voronina 9/18/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368

 

 

1.37840.1439871890201539/696294663790786/?type=3&theater

 

11

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 12 of 75 Page|D: 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Voronina 1 1/6/2014 https://www.instagram.com/p/vEdeGlAr3/?taken-
by=centralparknj t

Voronina 9/25/2014 https ://www.instagram.com/p/tYPOTSFAsi/?taken-by=centralparknj

Voronina 8/14/2014 https://www.facebook.com/centralparknj/photos/a.144065769013 68
1.37840.1439871890201539/681730808580505/?type=3&theater

Voronina 7/25/2014 https ://www.instagram.com/p/q4rn4opiAIl\/I/?tal<en-
by=centralparknj

Longoria 8/4/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.1439871890201539/67609161247775 8/?type=3&theater

Longoria 7/24/2014 https://www.instagram. com/p/qlBF4BleT/?taken-by==centralparknj

Longoria 8/16/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.1439871890201539/682148115205441/?type=3&theater

Longoria 10/12/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1 .37840.1439871890201539/7l0679912352261/?type=3&theater

Longoria 9/14/2014 https://www.instagram.com/p/s7xHSZlAm2/?tal<en-
by=centralparknj

Longoria 7/18/2016 https://www.instagram.com/p/BIchKdanL/?taken-
by=centralparknj

Longoria 12/28/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.3 7840.1439871890201539/74774875 86453 76/?type=3&theater

Longoria 7/27/2015 https://www.facebook.com/centralparknj/photos/a.14406576901368
1 .37840. 143 987 1 890201 5 3 9/ 86495 363 025 8221/?type=3&theater

Longoria 7/26/2016 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.143987189020153 9/1 067 1 7425 003 6157/?type=3&theater

Longoria 1 0/ 12/2014 https://www. instagram.com/p/uD0w5tlAl3/?taken-by=centralparknj

Longoria 7/27/201 8 https://www. instagram.com/p/BIXYkak8xmL/‘?taken-
by:centralparknj

Longoria 12/28/2014 https ://www.instagram.com/p/xJ9ToylAt8/?taken-by:centralparknj

Longoria 12/28/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.143987189020153 9/722617947825124/?type:3&theater

Longoria 1 1/2/2014 https://www.instagram.com/p/u6ByMcFAj P/‘?taken-
by=centralparknj

Longoria 9/21/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.3 7840.1439871890201539/699105236843062/‘?type=3&theater

Longoria 12/7/2014 https://www.instagram.com/p/wUlpRTlAvW/?taken~
by=centralparknj

Longoria 9/2 1/2014 https ://www.instagram. com/p/ththFAl9/?taken-by=centralparknj

Longoria 10/26/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.1439871890201539/718823401537912/?type=3&theater

Longoria 10/26/2014 https://www.instagram. com/p/unStFCFAj n/?taken-by=centralparknj

Longoria 1 1/9/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.1439871890201539/72581549417203 6/?type=3&theater

Longoria 1 1/9/2014 https ://www.instagram.com/p/vMDZT_lel/?taken-
by=centralparknj

 

12

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 13 of 75 Page|D: 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Longoria 10/4/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.1439871890201539/706149306138655/?type:3&theater

Longoria 10/3/2014 https ://www. instagram.com/p/ts4lAkLAqB/?taken~by=centralparknj

Longoria 9/28/2014 https://www.facebook.com/centralparknj/photos/a.144065769013 68
1.37840*1439871890201539/70293 3 363126916/?type=3&theater

Longoria 9/26/2014 https ://www. instagram.com/p/tpruleob/‘?taken~by=centralparknj

Longoria 9/7/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.1439871890201539/692872080799711/?type=3&theater

Longoria 1 1/30/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.1439871890201539/73 862 1 93 955 805 8/?type=3 &theater

Longoria 1 1/3 0/2014 https://www.instagram.com/p/wB5tYEFAuM/?taken-
by=centralparknj

Longoria 12/7/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.143987189020153 9/741223499297902/?type=3&theater

Longoria 12/21/2014 https://www.facebook.corri/centralparknj/photos/a.14406576901368
1.3 7840.143987189020153 9/747227982030787/?type=3 &theater

Longoria 12/21/2014 https ://www.instagram.corn/p/w41\/IFB gFAny/?taken-
by=centralparknj

Longoria 10/26/2014 https://www.instagram.com/p/unSthFAj n/?taken-by=centralparknj

Longoria 7/2 1/20 14 https://www. instagram.com/p/qubAXAlArl/?taken-by=centralparknj

Vanderham 10/18/2014 https://wwwifacebook.com/centralparknj/photos/a.144065769013 68
1.3 7840.1439871890201539/710708869016032/?type=3&theater

Vanderham 1 0/ 1 8/2014 https ://www.instagram.com/p/uUPkaQFApa/?taken~
by:centralparknj

M. Davalos 2/16/2017 https://www.facebook.com/centralparknj/photos/a.144065769013 68
1.37840. 143 9871890201539/124563 93 3 5522980/?type=3 &theater

M. Davalos 2/16/2017 https://www.instagram.com/p/BngZNigZhY/?taken-
by=centralparknj

Gray 4/14/201 7 https ://www.instagram.com/p/BS40m2Enga/?taken-
by=centralparknj

Gray 3/17/2017 https://www.facebook.com/centralparknj/photos/a.14406576901368
1 .37840.1439871890201539/1292049270881986/?type=3&theater

Gray 4/14/2017 https://www.facebook.com/centralparknj/photos/a.14406576901368
1 .37840. 143 9871890201539/1309600755793 504?/type=3 &theater

Gray 4/14/201 7 https ://www. instagram.com/p/B S40m2Enga/?taken~
by=centralparknj

Hinton 1/30/2015 https://www.facebook.com/centralparknj/photos/a.14406576901368
1.37840.143987189020153 9/772274159526169/?type=3&theater

. Hinton 1/30/2015 https://www.instagram.com/p/nyw_VFAi7/‘?taken-

by=centralparknj

Hinton 9/9/2016 https://www.facebook.com/centralparknj/photos/a. 1 1066904627512
02.1073742120.143987189021539/1106690532751195/?type=3&th
eater

4 Hinton 9/9/2016 https://www.instagram.com/p/BK16OSIBD89/?taken-

by=centralparknj

 

13

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 14 of 75 Page|D: 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hinton 8/26/2016 https://www.instagram.com/p/BJl4pXCthy/?taken-
by=centralparknj

Van 10/18/2014 https://www.facebook.com/centralparknj/photos/a.14406576901368

Derham 1.37840.143987189020153 9/7107088690916032/?type=3&theater

Van 10/18/2014 https ://www. instagram.com/p/uUPkaQFApa/?taken-

Derham by=centralparknj

Golden 5/9/2017 https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 .l073741828.1445788795716786/1684440091851654/?type=3&
theater

Golden 5/13/2017 https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1 .1073741828.1445788795716786/1685899581705705/?type=3&th
eater

Cozzens 1 1/5/2013 https://www.instagram.com/p/ngdeKmsl\/IO/?taken-
by=chupitosusa

Cozzens 1 1/7/2013 https://www.instagram.com/p/gbQszmsEl\/I/?taken-by=chupitosusa

Cozzens 1 1/9/2013 https://www.instagram.com/p/ggPi3EmsE7/?taken-by=chupitosusa

Cozzens 1 1/9/201 3 https://www. instagram,com/p/gh043 PGsle/?taken-by=chupitosusa

Burciaga 8/28/2013 https://www.instagram.com/p/dkHTSDrnslg/?hl=en&tagged=dondel
agentebonita

Burciaga 8/29/201 3 https ://www. instagram.com/p/dne*ths82/?hl=en&tagged=unarum
badiferente

Burciaga 8/29/201 3 https ://www.instagrarn.com/p/deGposAu/?hl=en&tagged=dond
elagentebonita

Burciaga 8/29/2013 https://www.instagram.com/p/dm-
6LMGsPD/?hl=en&tagged=dondelagentebonita

Burciaga 8/29/2013 https://www.instagram.com/p/anl\/IvszFq/?hl=en&tagged=donde
lagentebonita

Burciaga 8/29/2013 https://www.instagram.com/p/delUuGsCp/?hl=en&tagged=unaru
mbadiferente

Burciaga 12/16/2013 https://www.instagram.com/p/h_Y9ethPQ/?taken-by=chupitosusa

Burciaga 12/ 16/201 3 https ://www.instagram.com/p/h_O1 10msEk/?taken-by=chupitosusa

Burciaga 12/17/2013 https://www.instagram.corn/p/iCCxFPmsJB/?taken-by=chupitosusa

Burciaga 12/18/2013 https://www.instagram.com/p/iEuMqusHj /?taken-by=chupitosusa

Burciaga 12/19/2013 https://www.instagram.com/p/iHHd1LGsFZ/?taken-by=chupitosusa

Burciaga 12/20/2013 https://www.instagram.com/p/iKHOHTGsAg/?taken-
by=chupitosusa

j Burciaga 12/20/201 3 https ;//www. instagram.com/p/iJf8 d6msHIU?taken-by=chupitosusa
. Burciaga 3/ 1 8/2014 https ://www.instagram. com/p/IstdFGsDJ/?taken-by=chupitosusa

Burciaga 3/21/2014 https://www.instagram.com/p/lzvfl`~mus/?taken-by=chupitosusa

Canas 2/10/2014 https://www.instagram.com/p/kQNHdaGsAd/?tagged=domingosrula
y

Canas 2/13/2014 https://www. instagram.com/p/kXUOvGmsHJ?tagged=domingosrula
Y

Canas 2/26/2014 https://www.instagram.com/p/ke-C9emsPV/?tagged=domingosrulay

 

14

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 15 of 75 Page|D: 15

 

Canas

5/23/2014

https://www.instagram.com/p/oW6ySMmsOL/?taken-
by=chupitosusa

 

Canas

5/23/2014

https://www.instagram.com/p/oWwBESGsPO/?taken-
by=chupitosusa

 

Canas

5/23/2014

https://www.instagram.com/p/quB_umsGE/?taken-
by=chupitosusa

 

Canas

4/7/2017

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 . 1073741828.1445788795716786/1671463056482691/?type=3&
theater

 

Mayes

4/7/2017

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 .1073741828.1445788795716786/1671463056482691/‘?type=3&
theater

 

Mayes

11/21/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
21 .1073741828.1445788795716786/14977555005201 15/‘?type=3&t
heater

 

Mayes

11/22/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
21 .1073741828.1445788795716786/1497932713835727/?type=3&t
heater

 

Mayes

11/22/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
21.1073741828.1445788795716786/1497936873835311/?type=3&t
heater

 

Mayes

11/22/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 . 1073741828. 1445788795716786/1497905757171756/?type=3&
theater

 

Mayes

11/24/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
21 .1073741828. 1445788795716786/1498250300470635/‘?type:3&t
heater

 

Mayes

11/24/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 .1073741828.1445788795716786/1498256790469986/?type=3&
theater

 

Mayes

11/24/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 .1073741 828. 1445788795716786/1498264187135913/?type=3&
theater

 

Mayes

11/24/2015

https;//businessfacebook.com/chupitosusa/photos/a.1447701 1 12192
21 .1073741828.1445788795716786/1498269620468703/?type=3&t
heater

 

Mayes

11/24/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221.1073741828.1445788795716786/1498278153801183/?type=3&
theater

 

Mayes

11/24/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 .1073741 828.1445788795716786/1498285990467066/?type=3&
theater

 

Mayes

 

 

11/24/2015

 

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 .1073741828.1445788795716786/1498291 14046655 1/?type=3&
theater

 

15

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 16 of 75 Page|D: 16

 

Mayes

11/24/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 . 1073741 828.1445788795716786/1498299293799069/?type=3&
theater

 

Mayes

11/24/2015

https://www.instagram.com/p/-esaxI-ImsDW/?taken-by:chupitosusa

 

Mayes

11/24/2015

https://www.instagram.com/p/-ngG6msBj/?taken-by=chupitosusa

 

Mayes

11/25/2015

https://www.instagram.com/p/-th -UmsEb/?taken-by=chupitosusa

 

Mayes

11/25/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
21 .1073741828.1445788795716786/14984593371 16398/?type=3&t
heater

 

Mayes

11/25/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
21 .1073741828. 1445788795716786/1498486290447036/?type=3&t
heater

 

Mayes

11/25/2015

https://businessfacebook.com/chupitosusa/photos/a.1447701 1 12192
221.1073741828.1445788795716786/1498502203778778/?type=3&
theater

 

Mayes

11/25/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
21 . 1073741828.1445788795716786/1498536420442023/?type=3&t
heater

 

Mayes

11/25/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 . 1073741 828.1445788795716786/1498557537106578/?type=3&
theater

 

Mayes

11/25/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 . 1073741828.1445788795716786/1498557603773238/?type=3&
theater

 

Mayes

11/25/2015

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221.1073741828.1445788795716786/1498432927119039/?type=3&
theater

 

Mayes

11/16/2016

https://www.instagram.com/p/Bl\/l3 0003gs-j/?taken-by=chupitosusa

 

Mayes

11/19/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1612318789063785/?type=3&th
eater

 

Mayes

11/19/2016

https://www.instagram.com/ p/ BNA 1 j 10 g2J 1/ ?taken-by:chupitosusa

 

Mayes

11/20/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1612323415729989/?type=3&th
eater

 

l\/Iayes

11/20/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1612324325729898/?type:3&th
eater

 

Mayes

11/20/2016

https://www.instagram.com/p/BNDMGvigeJm/?taken-
by=chupitosusa

 

Mayes

11/22/2016

https;//www.instagram.com/p/BNHRgV3 gbha/?taken-
by=chupitosusa

 

Mayes

 

 

11/23/2016

 

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1613814328914231/?type:3&th
eater

 

16

 

Case 2:18-oV-17710-I\/|CA-I\/|AH Dooument 1 Filed 12/28/18 Page 17 of 75 Page|D: 17

 

Mayes

11/23/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1 .1073741828.1445788795716786/1613614252267572/?type:3&th
eater

 

Mayes

11/23/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1613858668909797/?type=3&th
eater

 

Mayes

11/23/2016

https://www.instagram.com/p/BNJthsgqu/?taken-by=chupitosusa

 

Mayes

4/7/2017

https://business.facebook.comMchupitosusa/photos/a.1447701 l 12192
221 . 1073741 828.1445788795716786/1671463056482691/?type=3&
theater

 

Gray

3/7/2016

https://www.instagram.com/p/BquRJstGh/?taken-
by=chupitosusa

 

Gray

3/8/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 l 1219222
1.1073741828.1445788795716786/1524211404541191/?type=3&th
eater

 

Gray

3/9/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 l 1219222
1.1073741828.1445788795716786/1524434927852172/?type=3&th
eater

 

Gray

3/9/2016

https://www.instagram.com/p/BquZm-GsPs/?taken-
by=chupitosusa

 

Gray

3/10/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1524705164491815/?type=3&th
eater

 

Gray

3/10/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1524572207838444/‘?type=3&th
eater

 

Gray

3/10/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1524748811154117/?type=3&th
eater

 

Gray

3/10/2016

https://www.instagram.com/p/BCzOp7FGsGJ/?taken-
by=chupitosusa

 

Gray

3/10/2016

https://www.instagram.com/p/Bfo03 1 Gst/ ?taken-
by=chupitosusa

 

Gray

3/11/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1524919544470377/?type:3&th
eater

 

Gray

3/11/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1 .1073741828.1445788795716786/1524928817802783/?type=3&th
eater

 

Gray

3/12/2016

https://www.facebook.com/chupitosusa/photos/al447701 1 12192221
.1073741828.1445788795716786/1525279897767675/?type=3&the
ater

 

Gray

 

 

3/12/2016

 

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1525264921102506/?type=3&th
eater

 

17

 

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 18 of 75 Page|D: 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1525255637770lOl/‘?type:3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1525249317770733/?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1525241201104878/?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.14477011 1219222
1.1073741828.1445788795716786/1525231404439191/‘?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1 . 1073 741828.1445788795716786/1525226394439692/?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1525221444440187/?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 l 1219222
1.1073741828.1445788795716786/1525217814440550/?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.14477011 1219222
1.1073741828.1445788795716786/1525215811107417/‘?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 l 1219222
1.1073741828.1445788795716786/1525211997774465/?type=3&th
eater

Gray 3/12/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1525209941108004/?type=3&th
eater

Gray 3/12/2016 https://business.facebook.com/chupitosusa/photos/a.1448482845447
3811073741829.1445788795716786/1525217677773897/?type=3&t

v heater

Gray 3/12/2016 https://www.instagram.com/p/BC3 ngumsKg/?taken~
by=chupitosusa

Gray 3/12/2016 https ://www. instagram.com/p/BC3thqGsJS/?taken-by=chupitosusa

Gray 3/12/2016 https://www.instagram.com/p/BC39Br0GsNS/?taken~
by=chupitosusa

Gray 3/12/201 6 https://Www.instagram.com/p/BC3fwsstlm/?taken-by=chupitosusa

Gray 3/12/2016 https://www.instagram.com/p/BC4DvZKmsN7/?taken-
by=chupitosusa

Gray 3/12/2016 https://www.instagram.com/p/BC3z-B 1 msHI/?taken-
by=chupitosusa

Voronina 12/ 1 6/2014 https ://www.instagram.com/p/erU-5 Gst/?taken-by=chupitosusa

Voronina 12/ 1 7/2014 https://www.instagram. com/p/qu4gbGsHS/?taken-by=chupitosusa

Voronina 12/ 1 8/2014 https://www.instagram.com/p/waSfKGsB5/?taken-by=chupitosusa

 

18

 

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 19 of 75 Page|D: 19

 

Voronina

12/18/2014

https://www.instagram.com/p/wwekHRmsGd/?taken-
by=chupitosusa

 

Voronina

12/19/2014

https://www.instagram.com/p/wwaQfmsDI/?tal<en-
by=chupitosusa

 

Voronina

12/19/2014

https://www.instagram,com/p/wzFmuXmsIF/?taken~by=chupitosusa

 

Voronina

11/27/2016

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 . 1073741828.1445788795716786/1615016158794048/?type=3&
theater

 

Voronina

11/29/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1616103992018598/?type=3&th
eater

 

Voronina

11/30/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1616501471978850/?type=3&th
eater

 

Voronina

11/30/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1616512678644396/?type=3&th
eater

 

Voronina

12/1/2016

https://Www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1616922698603394/?type=3&th
eater

 

Voronina

12/2/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1617259445236386/?type=3&th
eater

 

Voronina

12/2/2016

https://www.instagram.com/p/BNieBngsCL/?taken-
by=chupitosusa

 

Voronina

12/19/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1624770744485256/?type=3&th
eater

 

Voronina

12/20/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1625065437789120/?type=3&th
eater

 

Voronina

12/20/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1625216084440722/?type=3&th
eater

 

Voronina

12/21/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1625441967751467/‘?type=3&th
eater

 

Voronina

12/21/2016

https://business.facebook.com/chupitosusa/photos/a.1447701 1 12192
221 .1073741828. 1445788795716786/1625394034422927/?type=3&
theater

 

Voronina

12/22/2016

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.1445788795716786/1625893854372945/?type=3&th
eater

 

Voronina

 

 

12/23/2016

 

https://www.facebook.com/chupitosusa/photos/a.1447701 1 1219222
1.1073741828.14457887957l6786/1626286497667014/?type:3&th
eater

 

19

 

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 20 of 75 Page|D: 20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Voronina 12/24/2016 https://www.facebook.com/chupitosusa/photos/a.1447701 l 1219222
1.1073741828.1445788795716786/1626615507634113/?type=3&th
eater `

Sugden 4/13/2017 https://instagram.com/p/BS2HKsz CtC/

Geiger 12/6/2014 https://instagram.com/p/wSm9YlJ2fj/?taken-by=faraonesnj

Geiger 1/17/201 5 https ://instagram.com/p/x-SprJJ2Vi/?taken~by=faraonesnj

Taylor 5/5/2015 https://instagram.com/p/2TPOpnp2cZ/?taken-by=faraonesnj

Zharinova 10/30/2016 https://www.facebook.com/events/l8328822136943237/

Zharinova 10/26/2016 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451623
75577824/11517761115 83109/?type=3&theater

Minter 10/23/2015 https://www.facebook.com/FaraonesNightClubNJ/photos/a. 5 925566
14171731/917151931712196/?type=3&theater

C.J. Gibson 10/20/2017 https://www.facebook.corn/FaraonesNightClubNJ/photos/a.5925566
14171731/1502540876506629/?type=3 &theater

C .J. Gibson 1 0/20/2017 https ://instagram.com/p/BacqnxXhK4i/?taken-by=faraonesnj

C.J. Gibson 4/29/2017 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451623
75 577824/ 1 340257446068307/?type=3 &theater

Skinner 9/1/2016 https://instagram.com/p/BJyrbUdD1Fs/?taken-by=faraonesnj

Sampedro 9/16/2014 https://instagram.com/p/tAdeqJZUO/?taken-by=faraonesnj

Milani 1 1/8/2013 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451623
75577824/540966915997368/?type=3&theater

Milani 1 1/8/2013 https ://instagram.com/p/gdoCka2T0/?taken-by=faraonesnj

Milani 7/12/2013 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3455162
3 75577824/481497428610984/‘?type=3 &theater

Mitcheson 1 0/27/2017 https ://instagram.com/p/BavMTDxBj oa/?taken-by=faraonesnj

Souza 1 0/27/2017 https ://instagram.com/p/BavMTDxBj oa/?taken-by=faraonesnj

Mitcheson 10/29/2016 https ://www.facebook.com/FaraonesNightClubNJ/photos/ai5925 5 66
14171731/1155458181214902/?type=3&theater

Souza 10/29/2016 https://www.facebook.com/FaraonesNightClubNJ/photos/a.5925566
14171731/1155458181214902/?type=3&theater

Mitcheson 10/27/2017 https://www.facebook.com/FaraonesNightClubNJ/photos/a.7664705
46874281/1508696402557743/?type=3 &theater

Souza 10/27/2017 https://www.facebook.com/FaraonesNightClubNJ/photos/a.7664705
46874281/1508696402557743/?type=3 &theater

Mitcheson 10/2 8/2017 https ://www.facebook.com/FaraonesNightClubNJ/events/76647054
020761 5/

Mitcheson ` 10/31/2015 https://www.facebook.com/FaraonesNightClubNJ/photos/a.5925 566
14171731/920276711399718/?type=3&theater

Pepaj 10/3 1/2015 https://www.facebook.com/FaraonesNi ghtClubNJ/photos/a.59255 66
14171731/920276711399718/?type=3 &theater

Mitcheson 1/8/2016 https://www.facebook.corn/FaraonesNightClubNJ/photos/a.3451623
75577824/951243471636375/?type=3&theater

Mitcheson 10/2/2012 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451623

 

 

75577824/353675601393168/?type=3&theater

 

20

 

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 21 of 75 Page|D: 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mitcheson 10/3 0/2015 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451623
75577824/9197808714493 02/?type=3 &theater

Pepaj 10/30/2015 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451623
75 577824/919780871449302/?type=3&theater

Canas 12/15/2016 https://instagram.com/p/BODiBthr2q/?taken-by=faraonesnj

Canas 4/7/2015 https://instagram.com/p/ 1 J5d4bp2ZQ/?taken-by=faraonesnj

Canas 4/10/2015 https://www.facebook.com/FaraonesNightClubNJ/photos/a.5925566
14171731/8228369178lO365/?type=3&theater

Canas 12/2/2016 https://www.facebook.com/FaraonesNightClubNJ/events/21759032
201 7402/

Canas 01/22/2016 https://www.facebook.com/FaraonesNightClubNJ/photos/a.5925 566
14171731/1147787395315314/?type=3&theater

Koren 9/9/2015 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451593
12244797/89803 7460290310/?type=3&theater

Acosta 7/22/2016 https://www.facebook.com/FaraonesNightClubNJ/events/6403 6899
613 1340/

Acosta 7/23/2016 https://www.facebook.com/FaraonesNightClubNJ/photos/a. 5925566
14171731/1072845549476166/?type:3 &theater

Gray 10/27/2017 https://www.facebook.com/FaraonesNightClubNJ/events/Z07261 14
129603 07

Gray 10/28/2016 https://www.facebook.com/FaraonesNightClubNJ/photos/a.3451623
75 577824/ 1 15415 5444678509/?type=3 &theater

Gray 10/29/2016 https://www.facebook.com/FaraonesNightClubNJ/photos/a.5925 566
14171731/1154513411309379/‘?type=3&theater

Gray 10/2 8/2016 https://www.facebook.com/FaraonesNightClubNJ/events/180595 69
463 56368

Gray 1 0/27/2017 https ://www.instagram.com/p/BavL9NnhR8E/?taken-by=faraonesnj

Geiger 10/23/2015 https://www.facebook.corn/ 108191489237243/photos/a.4005348300

' 02906/971326086257108/?type=3&theater

Geiger 10/15/2015 https://www.facebook.com/pg/Iniinity-
108191 18923 7243/posts/?ref=page_internal

Geiger 10/23/2015 https://www.facebook.com/events/7664l 8040148227/

Sampedro 10/1/2014 https://www.facebook.com/ 108191489237243/photos/a.1672958033
26811/77539285 856790/?type=3 &theater

Mitcheson 12/ 18/2014 https ://www.facebook.com/pg/lntinity-
10819148923 7243/posts/?ref=page_internal

Posada 9/27/2015 https://www.facebook.com/ 1819148923'7243/photos/a. 16729580332
681 1/961307603925623/?type=3&theater

Posada 11/2/2014 https://www.facebook.com/ 18191489237243/photos/a.57489847589
9873/792711687451883/?type=3&theater

Posada 9/27/2015 https ://www.facebook.com/pg/Inifmity-
10819148923 7243/posts/?ref=page_internal

Canas 11/29/2014 https://www.facebook.com/l 8191489237243/photos/a.57489847589
9873/806100109446374/?type=3&theater

Canas 1 1/29/2014 https://www.facebook.com/pg/lnfinity-

 

 

18191489237243/posts/‘?ref=page_internal

 

21

 

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 22 of 75 Page|D: 22

 

 

 

 

 

 

 

 

 

 

 

 

 

Acosta 6/20/2015 https://www.facebook.com/pg/Infmity~
1819148923 7243/posts/?ref=page_internal

Guerra 4/15/2015 https://www.facebook.com/l819148923 7243/photos/a.167295 80332
681 1/94099565290060/?type=3&theater

Ratchford 10/25/2015 https://www.facebook.com/myriolounge/photos/a.224160857683 85
2/704131619686771/?type=3&theater

Geiger 9/3/2015 https://www.facebook.com/myriolounge/photos/a.224160857683 85
2/682397571860176/?type=3&theater

Geiger 12/5/2014 https://www.facebook.com/myriolounge/photos/a.224160857683 85
2/5745 693 093 09670/?type=3 &theater

Hinton 2/20/2017 https://www.facebook.com/myriolounge/photos/a.224160857683 85
2/98745725468753 8/‘?type=3 &theater

Geiger 1 1/21/2013 https://www.facebook.com/myriolounge/photos/a.224160857683 85
2/427465290686740/?type=3 &theater

Pinder 7/4/2013 https://www.facebook.com/events/685649929127560/

Pinder 7/3/2013 https://Www.facebook1com/myriolounge/photos/a.224 1 60857683 85
2/37725 5 5223 743 84/?type=3 &theater

68. Defendants’ uses as detailed above of Plaintiffs’ respective images and likenesses

was for Defendants’ commercial benefit, and falsely suggest Plaintiffs’ respective sponsorship,

affiliation, and participation in the Defendants’ businesses

69.
images

70.

Defendants never sought or obtained permission for any use of any of Plaintiffs’

None of the Plaintiffs have ever agreed, nor would they have agreed, to any use

by Defendants of their respective images or likenesses to promote Defendants’ respective

businesses

71.

Defendants have never paid any of the Plaintiffs for their unauthorized uses of

Plaintiff’ s respective images or likenesses.

72.

Defendants’ unauthorized uses of Plaintiffs’ respective images and likenesses is

knowing, willful, and intentional

22

 

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 23 of 75 Page|D: 23

PLAINTIFFS’ ALLEGATIONS

73. Plaintiffs re-state and re-allege paragraphs 1-72 above, and incorporate the same
by reference as though fully set forth herein.

Plaintiff Rosa Acosta

74. Plaintiff Acosta is a professional model.

75. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties, Plaintiff Acosta negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

76. Faraones and lnfmity have never hired or contracted with Plaintiff Acosta to
advertise, promote, market or endorse their businesses

77. In the images used of Acosta by Faraones and Infinity to promote their businesses
and advertise upcoming events, Plaintiff Acosta is readily identifiable in that any person seeing
the photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Acosta.

78. The appropriation of the images of Plaintiff Acosta by Faraones and Infinity were
for the purpose of advertising or soliciting patronage of their establishments

79. Neither Faraones nor lnfmity ever sought Plaintiff Acosta’s permission, nor did
Plaintiff Acosta give either permission to use her images to advertise and promote their clubs

80. Neither Faraones nor lnfmity have compensated Plaintiff Acosta for any use of

her likeness or image.

23

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 24 of 75 Page|D: 24

81. Both Faraones and Infinity have actual knowledge that they were using Plaintiff
Acosta’s image without necessary compensation or consent Faraones and Infinity knowingly
misappropriated Plaintiff Acosta’s image and identity in total disregard of Plaintiff s rights

82. Faraones and Infinity derived a direct commercial benefit from their unauthorized
use of Plaintiff Acosta’s image and likeness

83. As a direct and proximate result of the respective unauthorized uses of Plaintiff
Acosta’s image and likeness Faraones and Infinity made profits or gross revenues in an amount
to be established at trial.

84. Plaintiff Acosta has further been damaged as a direct and proximate result of
Faraones and Infinity’s unauthorized use of her images, as she has lost her exclusive right to
control the commercial exploitation of her name, photographs, and likeness, resulting in
damages, the total amount of which will be established by proof at trial.

Plaintiff Jessica Burciaga

85. Plaintiff Burciaga is a professional model.

86. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties, Plaintiff Burciaga negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

87. Bolsillo has never hired or contracted with Plaintiff Burciaga to advertise,
promote, market or endorse its business

88. In the images used by the Bolsillo to promote its business and advertise upcoming
events, Plaintiff Burciaga is readily identifiable in that any person seeing the photograph with the

naked eye can reasonably determine that the person depicted is Plaintiff Burciaga.

24

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 25 of 75 Page|D: 25

89. Bolsillo’s appropriation of the images of Plaintiff Burciaga was for the purpose of
advertising or soliciting patronage of Bolsillo.

90. Bolsillo has never sought Plaintiff Burciaga’s permission, nor did Plaintiff
Burciaga give it permission to use her images to advertise and promote its business

91. Bolsillo has never compensated Plaintiff Burciaga for any use of her likeness or
image.

92. Bolsillo has actual knowledge that it was using Plaintiff Burciaga’s image without
necessary compensation or consent Accordingly, Bolsillo knowingly misappropriated Plaintiff
Burciaga’s image and identity in total disregard of Plaintiffs rights

93. Bolsillo derived a direct commercial benefit from their unauthorized use of
Plaintiff Burciaga’s image and likeness

94. As a direct and proximate result of Bolsillo’s unauthorized uses of Plaintiff
Burciaga’s image and likeness, Bolsillo made profits or gross revenues in an amount to be
established at trial.

95. Plaintiff Burciaga has further been damaged as a direct and proximate result of
Bolsillo’s unauthorized use, as she has lost her exclusive right to control the commercial
exploitation of her name, photographs, and likeness, resulting in damages, the total amount of
which will be established by proof at trial.

Plaintiff Alana Souza
96. Plaintiff Souza is a professional model.
97. In all prior instances of authorized commercial marketing and promotion of her

image, likeness or identity by third parties, Plaintiff Souza negotiated and expressly granted

25

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 26 of 75 Page|D: 26

authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

98. Faraones has never hired or contracted with Plaintiff Souza to advertise, promote,
market or endorse its business

99. In the images used by Faraones to promote its business and advertise upcoming
events, Plaintiff Souza is readily identifiable in that any person seeing the photograph with the
naked eye can reasonably determine that the person depicted is Plaintiff Souza.

100. Faraones’ appropriation of the images of Plaintiff Souza was for the purpose of
advertising or soliciting patronage of its establishment

101. Faraones has never sought Plaintiff Souza’s permission, nor did Plaintiff Souza
give Faraones permission to use her images to advertise and promote its business

102. Faraones has never compensated Plaintiff Souza for any use of her likeness or
image.

103. Faraones has actual knowledge that it was using Plaintiff Souza’s image without
necessary compensation or consent Accordingly, Faraones knowingly misappropriated Plaintiff
Souza’s image and identity in total disregard of Plaintiff’ s rights

104. Faraones derived a direct commercial benefit from its unauthorized use of
Plaintiff Souza’s image and likeness

105. As a direct and proximate result of Faraones’ unauthorized uses of Plaintiff
Souza’s image and likeness, Faraones made profits or gross revenues in an amount to be
established at trial.

106. Plaintiff Souza has further been damaged as a direct and proximate result of

Faraones’ unauthorized use, as she has lost her exclusive right to control the commercial

26

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 27 of 75 Page|D: 27

exploitation of her name, photographs and likeness, resulting in damages, the total amount of
which will be established by proof at trial.
Plaintiff Paola Canas

107. Plaintiff Canas is a professional model.

108. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties, Plaintiff Canas negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

109. Adelphia, Bolsillo, Faraones and Infinity have never hired or contracted with
Plaintiff Canas to advertise, promote, market or endorse their businesses

110. ln the images used by Adelphia, Bolsillo, Faraones and Infinity to promote their
businesses and advertise upcoming events, Plaintiff Canas is readily identifiable in that any
person seeing the photograph with the naked eye can reasonably determine that the person
depicted is Plaintiff Canas

111. Adelphia, Bolsillo, Faraones and lnfinity’s appropriation of the images of Plaintiff
Canas were for the purpose of advertising or soliciting patronage of its establishments

112. Neither Adelphia, Bolsillo, Faraones nor Infinity have never sought Plaintiff
Canas’ permission, nor did Plaintiff Canas give either permission to use her images to advertise
and promote their businesses

113. Neither Adelphia, Bolsillo, Faraones nor Infinity have compensated Plaintiff
Canas for any use of her likeness or image.

114. Adelphia, Bolsillo, Faraones and Infinity have actual knowledge that they were

using Plaintiff Canas’ image without necessary compensation or consent. Accordingly, Adelphia,

27

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 28 of 75 Page|D: 28

Bolsillo, Faraones and Infinity knowingly misappropriated Plaintiff Canas’ image and identity in
total disregard of Plaintiff’ s rights

115. Adelphia, Bolsillo, Faraones and Infinity derived a direct commercial benefit
from their unauthorized use of Plaintiff Canas’ image and likeness

116. As a direct and proximate result of the respective unauthorized uses of Plaintiff
Canas’ image and likeness, Adelphia, Bolsillo, Faraones and Infinity made profits or gross
revenues in an amount to be established at trial.

117. Plaintiff Canas has further been damaged as a direct and proximate result of
Adelphia, Bolsillo, Faraones and lnfinity’s unauthorized use of her images, as she has lost her
exclusive right to control the commercial exploitation of her name, photographs and likeness,
resulting in damages, the total amount of which will be established by proof at trial.

Plaintiff Kimberly Cozzens

118. Plaintiff Cozzens is a professional model.

119. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties, Plaintiff Cozzens negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

120. Bolsillo has never hired or contracted with Plaintiff Cozzens to advertise,
promote, market or endorse its business

121. ln the images used by Bolsillo to promote its business and advertise upcoming
events, Plaintiff Cozzens is readily identifiable in that any person seeing the photograph with the

naked eye can reasonably determine that the person depicted is Plaintiff Cozzens

28

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 29 of 75 Page|D: 29

122. Bolsillo’s appropriation of the images of Plaintiff Cozzens was for the purpose of
advertising or soliciting patronage of Bolsillo’s establishment

123. Bolsillo has never sought Plaintiff Cozzens’ permission, nor did Plaintiff Cozzens
give Bolsillo permission to use her images to advertise and promote its business

124. Bolsillo has never compensated Plaintiff Cozzens for any use of her likeness or
image.

125. Bolsillo has actual knowledge that it was using Plaintiff Cozzens’ image without
necessary compensation or consent Accordingly, Bolsillo knowingly misappropriated Plaintiff
Cozzens’ image and identity in total disregard of Plaintiff’ s rights

126. Bolsillo derived a direct commercial benefit from their unauthorized use of
Plaintiff Cozzens’ image and likeness

127. As a direct and proximate result of Bolsillo’s unauthorized uses of Plaintiff
Cozzens’ image and likeness, Bolsillo made profits or gross revenues in an amount to be
established at trial.

128. Plaintiff Cozzens has further been damaged as a direct and proximate result of
Bolsillo’s unauthorized use of her image, as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness, resulting in damages, the total
amount of which will be established by proof at trial.

Plaintiff John Coulter
129. Plaintiff Coulter is a professional model.
130. ln all prior instances of authorized commercial marketing and promotion of his

image, likeness or identity by third parties, Plaintiff Coulter negotiated and expressly granted

29

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 30 of 75 Page|D: 30

authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

131. Adelphia, has never hired or contracted with Plaintiff Coulter to advertise,
promote, market or endorse its business

132. In the images used by Adelphia to promote its business and advertise upcoming
events, Plaintiff Coulter is readily identifiable in that any person seeing the photograph with the
naked eye can reasonably determine that the person depicted is Plaintiff Coulter.

133. Adelphia’s appropriation of the images of Plaintiff Coulter was for the purpose of
advertising or soliciting patronage of Adelphia’s establishment

134. Adelphia has never sought Plaintiff Coulter’s permission, nor did Plaintiff Coulter
give Adelphia permission to use his images to advertise and promote its business

135. Adelphia has never compensated Plaintiff Coulter for any use of his likeness or
image.

136. Adelphia has actual knowledge that it was using Plaintiff Coulter’s image without
necessary compensation or consent Accordingly, Adelphia knowingly misappropriated Plaintiff
Coulter’s image and identity in total disregard of Plaintiff’ s rights

137. Adelphia derived a direct commercial benefit from their unauthorized use of
Plaintiff Coulter’s image and likeness

138. As a direct and proximate result of Adelphia’s respective unauthorized uses of
Plaintiff Coulter’s image and likeness, Adelphia made profits or gross revenues in an amount to
be established at trial.

139. Plaintiff Coulter has further been damaged as a direct and proximate result of

Adelphia’s unauthorized use of his images, as he has lost his exclusive right to control the

30

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 31 of 75 Page|D: 31

commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.
Plaintiff Megan Daniels

140. Plaintiff Daniels is a professional model.

141. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Daniels negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

142. Bolsillo has never hired or contracted with Plaintiff Daniels to advertise, promote,
market or endorse its business

143. ln the images used by Bolsillo to promote its business and advertise upcoming
events Plaintiff Daniels is readily identifiable in that any person seeing the photograph with the
naked eye can reasonably determine that the person depicted is Plaintiff Daniels.

144. Bolsillo’s appropriation of the images of Plaintiff Daniels was for the purpose of
advertising or soliciting patronage of Bolsillo’s establishment

145. Bolsillo has never sought Plaintiff Daniels’ permission, nor did Plaintiff Daniels
give Bolsillo permission to use her images to advertise and promote its business

146. Bolsillo has never compensated Plaintiff Daniels for any use of her likeness or
image.

147. Bolsillo has actual knowledge that it was using Plaintiff Daniels’ image without
necessary compensation or consent Accordingly, Bolsillo knowingly misappropriated Plaintiff

Daniels’ image and identity in total disregard of Plaintiff s rights

31

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 32 of 75 Page|D: 32

148. Bolsillo derived a direct commercial benefit from their unauthorized use of
Plaintiff Daniels’ image and likeness

149. As a direct and proximate result of Bolsillo’s unauthorized uses of Plaintiff
Daniels’ image and likeness Bolsillo made profits or gross revenues in an amount to be
established at trial.

150. Plaintiff Daniels has further been damaged as a direct and proximate result of
Bolsillo’s unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Mariana Davalos

151. Plaintiff M. Davalos is a professional model.

152. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff M. Davalos negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

153. Central Park and Bolsillo have never hired or contracted with Plaintiff M.
Davalos to advertise, promote, market or endorse their businesses

154. In the images used by the Central Park and Bolsillo to promote their businesses
and advertise upcoming events Plaintiff M. Davalos is readily identifiable in that any person
seeing the photograph with the naked eye can reasonably determine that the person depicted is

Plaintiff M. Davalos

32

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 33 of 75 Page|D: 33

155. Central Park and Bolsillo’s appropriation of the images of Plaintiff M. Davalos
were for the purpose of advertising or soliciting patronage of Central Park and Bolsillo’s
establishments

156. Neither Central Park nor Bolsillo have ever sought Plaintiff M. Davalos’
permission, nor did Plaintiff M. Davalos give Central Park or Bolsillo permission to use her
images to advertise and promote their businesses

157. Neither Central Park noor Bolsillo have compensated Plaintiff M. Davalos for any
use of her likeness or image.

158. Central Park and Bolsillo have actual knowledge that they Were using Plaintiff M.
Davalos image without necessary compensation or consent Accordingly, Central Park and
Bolsillo knowingly misappropriated Plaintiff M. Davalos image and identity in total disregard of
Plaintiff s rights

159. Central Park and Bolsillo derived a direct commercial benefit from their
unauthorized use of Plaintiff M. Davalos’ image and likeness

160. As a direct and proximate result of Central Park and Bolsillo’s unauthorized uses
of Plaintiff l\/I. Davalos’ image and likeness Central Park and Bolsillo made profits or gross
revenues in an amount to be established at trial.

161. Plaintiff M. Davalos has further been damaged as a direct and proximate result of
Central Park and Bolsillo’s unauthorized use of her image of her images as she has lost her
exclusive right to control the commercial exploitation of her name, photographs and likeness
resulting in damages the total amount of which will be established by proof at trial.

Plaintiff Tiffanv Toth Grav

162. Plaintiff Gray is a professional model.

33

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 34 of 75 Page|D: 34

163. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Gray negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

164. Anthem, Central Park, Bolsillo and Faraones have never hired or contracted with
Plaintiff Gray to advertise, promote, market or endorse their businesses

165. In the images used by Anthem, Central Park, Bolsillo and Faraones to promote
their businesses and advertise upcoming events Plaintiff Gray is readily identifiable in that any
person seeing the photograph with the naked eye can reasonably determine that the person
depicted is Plaintiff Gray.

166. Anthem, Central Park, Bolsillo and Faraones’ appropriation of the images of
Plaintiff Gray were for the purpose of advertising or soliciting patronage of Anthem, Central
Park, Bolsillo and Faraones’ establishments

167. Neither Anthem, Central Park, Bolsillo nor Faraones have ever sought Plaintiff
Gray’s permission, nor did Plaintiff Gray give Anthem, Central Park, Bolsillo or Faraones
permission to use her images to advertise and promote their businesses

168. Neither Anthem, Central Park, Bolsillo nor Faraones have compensated Plaintiff
Gray for any use of her likeness or image.

169. Anthem, Central Park, Bolsillo and Faraones have actual knowledge that they
were using Plaintiff Gray’s image without necessary compensation or consent Accordingly,
Anthem, Central Park, Bolsillo and Faraones knowingly misappropriated Plaintiff Gray’s image

and identity in total disregard of Plaintiff’ s rights

34

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 35 of 75 Page|D: 35

170. Anthem, Central Park, Bolsillo and Faraones derived a direct commercial benefit
from their unauthorized use of Plaintiff Gray’s image and likeness

171. As a direct and proximate result of Anthem, Central Park, Bolsillo and Faraones’
respective unauthorized uses of Plaintiff Gray’s image and likeness Anthem, Central Park,
Bolsillo and Faraones made profits or gross revenues in an amount to be established at trial.

172. Plaintiff Gray has further been damaged as a direct and proximate result of
Anthem, Central Park, Bolsillo and Faraones’ unauthorized use of her images as she has lost her
exclusive right to control the commercial exploitation of her name, photographs and likeness
resulting in damages the total amount of which will be established by proof at trial.

Plaintiff Brenda Geiger

173. Plaintiff Geiger is a professional model.

174. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Geiger negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

175. Faraones and lnfinity, have never hired or contracted with Plaintiff Geiger to
advertise, promote, market or endorse their businesses

176. In the images used by Faraones and Infinity to promote their businesses and
advertise upcoming events Plaintiff Geiger is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Geiger.

177. Faraones and Infinity’s appropriation of the images of Plaintiff Geiger were for

the purpose of advertising or soliciting patronage of Faraones and lnfinity’s establishments

35

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 36 of 75 Page|D: 36

178. Neither Faraones nor Infinity have ever sought Plaintiff Geiger’s permission, nor
did Plaintiff Geiger give Faraones or Infinity permission to use her images to advertise and
promote their businesses

179. Neither Faraones nor Infinity have compensated Plaintiff Geiger for any use of
her likeness or image.

180. Faraones and Infinity have actual knowledge that they were using Plaintiff
Geiger’s image without necessary compensation or consent Accordingly,i Faraones and Infinity
knowingly misappropriated Plaintiff Geiger’s image and identity in total disregard of Plaintiff s
rights

181. Faraones and Infinity derived a direct commercial benefit from their unauthorized
use of Plaintiff Geiger’s image and likeness

182. As a direct and proximate result of Faraones and lnfinity’s respective
unauthorized uses of Plaintiff Geiger’s image and likeness Faraones and Infinity made profits or
gross revenues in an amount to be established at trial.

183. Plaintiff Geiger has further been damaged as a direct and proximate result of
Faraones and lnfinity’s unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Cielo Jean Gibson
184. Plaintiff C.J. Gibson is a professional model.
185. In all prior instances of authorized commercial marketing and promotion of her

image, likeness or identity by third parties Plaintiff C.J. Gibson negotiated and expressly granted

36

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 37 of 75 Page|D: 37

authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

186. Bolsillo and Faraones have never hired or contracted with Plaintiff C.J. Gibson to
advertise, promote, market or endorse their businesses

187. In the images used by Bolsillo and Faraones to promote their businesses and
advertise upcoming events Plaintiff C.J. Gibson is readily identifiable in that any person seeing
the photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
C.J. Gibson

188. Bolsillo and Faraones’ appropriation of the images of Plaintiff C.J. Gibson were
for the purpose of advertising or soliciting patronage of Bolsillo and Faraones’ establishments

189. Neither Bolsillo nor Faraones have ever sought Plaintiff C.J. Gibson’s permission
nor did Plaintiff C.J. Gibson give Bolsillo or Faraones permission to use her images to advertise
and promote their businesses

190. Neither Bolsillo nor Faraones have compensated Plaintiff C.J. Gibson for any use
of her likeness or image.

191. Bolsillo and Faraones have actual knowledge that they were using Plaintiff C.J.
Gibson image without necessary compensation or consent Accordingly, Bolsillo and Faraones
knowingly misappropriated Plaintiff C.J. Gibson’s image and identity in total disregard of
Plaintiff’ s rights

192. Bolsillo and Faraones derived a direct commercial benefit from their unauthorized

use of Plaintiff C.J. Gibson’s image and likeness

37

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 38 of 75 Page|D: 38

193. As a direct and proximate result of Bolsillo and Faraones unauthorized uses of
Plaintiff C.J. Gibson’s image and likeness Bolsillo and Faraones made profits or gross revenues
in an amount to be established at trial.

194. Plaintiff C.J. Gibson has further been damaged as a direct and proximate result of
Bolsillo and Faraones’ unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Jesse Golden

195. Plaintiff Golden is a professional model.

196. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Golden negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

197. Adelphia and Bolsillo, have never hired or contracted with Plaintiff Golden to
advertise, promote, market or endorse their businesses

198. In the images used by Adelphia and Bolsillo to promote their businesses and
advertise upcoming events Plaintiff Golden is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Golden

199. Adelphia and Bolsillo’s appropriation of the images of Plaintiff Golden were for
the purpose of advertising or soliciting patronage of Adelphia and Bolsillos’ establishments

200. Neither Adelphia nor Bolsillo have ever sought Plaintiff Golden’s permission, nor

38

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 39 of 75 Page|D: 39

did Plaintiff Golden give Adelphia or Bolsillo permission to use her images to advertise and
promote their businesses

201. Neither Adelphia nor Bolsillo have compensated Plaintiff Golden for any use of
her likeness or image.

202. Adelphia and Bolsillo have actual knowledge that they were using Plaintiff
Golden’s image without necessary compensation or consent Accordingly, Adelphia and Bolsillo
knowingly misappropriated Plaintiff Golden’s image and identity in total disregard of Plaintiff s
rights

203. Adelphia and Bolsillo derived a direct commercial benefit from their unauthorized
use of Plaintiff Golden’s image and likeness

204. As a direct and proximate result of Adelphia and Bolsillo’s unauthorized uses of
Plaintiff Golden’s image and likeness Adelphia and Bolsillo made profits or gross revenues in
an amount to be established at trial.

205. Plaintiff Golden has further been damaged as a direct and proximate result of
Adelphia and Bolsillo’s unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Vida Guerra

206. Plaintiff Guerra is a professional model.

207. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Guerra negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon

compensation

39

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 40 of 75 Page|D: 40

208. Infinity has never hired or contracted with Plaintiff Guerra to advertise, promote,
market or endorse its business

209. ln the images used by Infinity to promote its business and advertise upcoming
events Plaintiff Guerra is readily identifiable in that any person seeing the photograph with the
naked eye can reasonably determine that the person depicted is Plaintiff Guerra.

210. Infinity’s appropriation of the images of Plaintiff Guerra was for the purpose of
advertising or soliciting patronage of Infinity’s establishment

211. Infinity has never sought Plaintiff Guerra’s permission, nor did Plaintiff Guerra
give Infinity permission to use her images to advertise and promote its business

212. Infinity has never compensated Plaintiff Guerra for any use of her likeness or
image.

213. Infinity has actual knowledge that it was using Plaintiff Guerra’s image without
necessary compensation or consent Accordingly, Infinity knowingly misappropriated Plaintiff
Guerra’s image and identity in total disregard of Plaintiff’ s rights

214. Infinity derived a direct commercial benefit from their unauthorized use of
Plaintiff Guerra’s image and likeness

215. As a direct and proximate result of lnfinity’s unauthorized uses of Plaintiff
Guerra’s image and likeness Infinity made profits or gross revenues in an amount to be
established at trial.

216. Plaintiff Guerra has further been damaged as a direct and proximate result of
lnfinity’s unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total

amount of which will be established by proof at trial.

40

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 41 of 75 Page|D: 41

Plaintiff Hillary Hepner

217. Plaintiff Hepner is a professional model.

218. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Hepner negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

219. Central Park has never hired or contracted with Plaintiff Hepner to advertise,
promote, market or endorse its business

220. ln the images used by Central Park to promote its business and advertise
upcoming events Plaintiff Daniels is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Hepner.

221. Central Park’s appropriation of the images of Plaintiff Hepner was for the purpose
of advertising or soliciting patronage of Central Park’s establishment

222. Central Park has never sought Plaintiff Hepner’s permission, nor did Plaintiff
Hepner give Central Park permission to use her images to advertise and promote its business

223. Central Park has never compensated Plaintiff Hepner for any use of her likeness
or image.

224. Central Park has actual knowledge that it was using Plaintiff Hepner’s image
without necessary compensation or consent Accordingly, Central Park knowingly
misappropriated Plaintiff Hepner’s image and identity in total disregard of Plaintiffs rights

225. Central Park derived a direct commercial benefit from their unauthorized use of

Plaintiff Hepner’s image and likeness

41

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 42 of 75 Page|D: 42

226. As a direct and proximate result of Central Park’s unauthorized uses of Plaintiff
Hepner’s image and likeness Central Park made profits or gross revenues in an amount to be
established at trial.

227. Plaintiff Hepner has further been damaged as a direct and proximate result of
Central Park’s unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Jessa Hinton

228. Plaintiff Hinton is a professional model.

229. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Hinton negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

230. Anthem, Central Park and Rio have never hired or contracted with Plaintiff
Hinton to advertise, promote, market or endorse their businesses

231. In the images used by Anthem, Central Park and Rio to promote their businesses
and advertise upcoming events Plaintiff Hinton is readily identifiable in that any person seeing
the photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Hinton

232. Anthem, Central Park and Rio’s appropriation of the images of Plaintiff Hinton
were for the purpose of advertising or soliciting patronage of Anthem, Central Park and Rio’s

establishments

42

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 43 of 75 Page|D: 43

233. Neither Anthem, Central Park nor Rio have ever sought Plaintiff Hinton’s
permission nor did Plaintiff Hinton give Anthem, Central Park or Rio permission to use her
images to advertise and promote their businesses

234. Neither Anthem, Central Park nor Rio have compensated Plaintiff Hinton for any
use of her likeness or image.

235. Anthem, Central Park and Rio have actual knowledge that they were using
Plaintiff Hinton’s image without necessary compensation or consent Accordingly, Anthem,
Central Park and Rio knowingly misappropriated Plaintiff Hinton’s image and identity in total
disregard of Plaintiffs rights

236. Antliem, Central Park and Rio derived a direct commercial benefit from their
unauthorized use of Plaintiff Hinton’s image and likeness

23 7. As a direct and proximate result of Anthem, Central Park and Rio’s respective
unauthorized uses of Plaintiff Hinton’s image and likeness Anthem, Central Park and Rio made
profits or gross revenues in an amount to be established at trial.

23 8. Plaintiff Hinton has further been damaged as a direct and proximate result of
Anthem, Central Park and Rio’s unauthorized use of her images as she has lost her exclusive
right to control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Rachel Koren
239. Plaintiff Koren is a professional model.
240. In all prior instances of authorized commercial marketing and promotion of her

image, likeness or identity by third parties Plaintiff Koren negotiated and expressly granted

43

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 44 of 75 Page|D: 44

authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

241. Anthem, Bolsillo and Faraones have never hired or contracted with Plaintiff
Koren to advertise, promote, market or endorse their businesses

242. ln the images used by Anthem, Bolsillo and Faraones to promote their businesses
and advertise upcoming events Plaintiff Koren is readily identifiable in that any person seeing
the photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Koren

243. Anthem, Bolsillo and Faraones’ appropriation of the images of Plaintiff Koren
were for the purpose of advertising or soliciting patronage of Anthem, Bolsillo and Faraones’
establishments

244. Neither Anthem, Bolsillo nor Faraones have ever sought Plaintiff Koren’s
permission nor did Plaintiff Koren give Anthem, Bolsillo or Faraones permission to use her
images to advertise and promote their businesses

245. Neither Anthem, Bolsillo nor Faraones have compensated Plaintiff Koren for any
use of her likeness or image.

246. Anthem, Bolsillo and Faraones have actual knowledge that they were using
Plaintiff Koren’s image without necessary compensation or consent Accordingly, Anthem,
Bolsillo and Faraones knowingly misappropriated Plaintiff Koren’s image and identity in total
disregard of Plaintiffs rights

247. Anthem, Bolsillo and Faraones derived a direct commercial benefit from their

unauthorized use of Plaintiff Koren’s image and likeness

44

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 45 of 75 Page|D: 45

248. As a direct and proximate result of Anthem, Bolsillo and Faraones’ respective
unauthorized uses of Plaintiff Koren’s image and likeness Anthem, Bolsillo and Faraones made
profits or gross revenues in an amount to be established at trial.

249. Plaintiff Koren has further been damaged as a direct and proximate result of
Anthem, Bolsillo and Faraones’ unauthorized use of her images as she has lost her exclusive
right to control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Jamie Edmondson Longoria

250. Plaintiff Longoria is a professional model.

251. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Longoria negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

252. Central Park and Bolsillo have never hired or contracted with Plaintiff Longoria
to advertise, promote, market or endorse their businesses

253. ln the images used by Central Park and Bolsillo to promote their businesses and
advertise upcoming events Plaintiff Longoria is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Longoria.

254. Central Park and Bolsillo’s appropriation of the images of Plaintiff Longoria were
for the purpose of advertising or soliciting patronage of Central Park and Bolsillo’s

establishments

45

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 46 of 75 Page|D: 46

255. Neither Central Park nor Bolsillo have ever sought Plaintiff Longoria’s
permission, nor did Plaintiff Longoria give Central Park or Bolsillo permission to use her images
to advertise and promote their businesses

256. Neither Central Park nor Bolsillo have compensated Plaintiff Longoria for any
use of her likeness or image.

257. Central Park and Bolsillo have actual knowledge that they were using Plaintiff
Longoria’s image without necessary compensation or consent Accordingly, Central Park and
Bolsillo knowingly misappropriated Plaintiff Longoria’s image and identity in total disregard of
Plaintiff’ s rights

258. Central Park and Bolsillo derived a direct commercial benefit from their
unauthorized use of Plaintiff Longoria’s image and likeness

259. As a direct and proximate result of Central Park and Bolsillo’s respective
unauthorized uses of Plaintiff Longoria’s image and likeness Central Park and Bolsillo made
profits or gross revenues in an amount to be established at trial.

260. Plaintiff Longoria has further been damaged as a direct and proximate result of
Central Park and Bolsillo’s unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Ursula Mayes
261. Plaintiff Mayes is a professional model.
262. In all prior instances of authorized commercial marketing and promotion of her

image, likeness or identity by third parties Plaintiff Mayes negotiated and expressly granted

46

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 47 of 75 Page|D: 47

authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

263. Bolsillo has never hired or contracted with Plaintiff Mayes to advertise, promote,
market or endorse its business

264. ln the images used by Bolsillo to promote its business and advertise upcoming
events Plaintiff Mayes is readily identifiable in that any person seeing the photograph with the
naked eye can reasonably determine that the person depicted is Plaintiff Mayes

265. Bolsillo’s appropriation of the images of Plaintiff Mayes was for the purpose of
advertising or soliciting patronage of Bolsillo’s establishment

266. Bolsillo has never sought Plaintiff Mayes’ permission, nor did Plaintiff Mayes
give Bolsillo permission to use her images to advertise and promote its business

267. Bolsillo has never compensated Plaintiff Mayes for any use of her likeness or
image.

268. Bolsillo has actual knowledge that it was using Plaintiff Mayes’ image without
necessary compensation or consent Accordingly, Bolsillo knowingly misappropriated Plaintiff
Mayes’ image and identity in total disregard of Plaintiff s rights

269. Bolsillo derived a direct commercial benefit from their unauthorized use of
Plaintiff Mayes’ image and likeness

270. As a direct and proximate result of Bolsillo’s unauthorized uses of Plaintiff
Mayes’ image and likeness Bolsillo made profits or gross revenues in an amount to be
established at trial.

271. Plaintiff Mayes has further been damaged as a direct and proximate result of

Bolsillo’s unauthorized use of her images as she has lost her exclusive right to control the

47

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 48 of 75 Page|D: 48

commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.
Plaintiff Denise Milani

272. Plaintiff Milani is a professional model.

273. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Milani negotiated and expressly granted

' authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon

compensation

274. Faraones has never hired or contracted with Plaintiff Milani to advertise7 promote,
market or endorse its business

275. ln the images used by Faraones to promote its business and advertise upcoming
events Plaintiff Milani is readily identifiable in that any person seeing the photograph with the
naked eye can reasonably determine that the person depicted is Plaintiff Milani.

276. Faraones’ appropriation of the images of Plaintiff Milani was for the purpose of
advertising or soliciting patronage of Faraones’ establishment

277. Faraones has never sought Plaintiff Milani’s permission nor did Plaintiff Milani
give Faraones permission to use her images to advertise and promote its business

278. Faraones has never compensated Plaintiff Milani for any use of her likeness or
image.

279. Faraones has actual knowledge that it was using Plaintiff Milani’s image without
necessary compensation or consent Accordingly, Faraones knowingly misappropriated Plaintiff

Milani’s image and identity in total disregard of Plaintiff s rights

48

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 49 of 75 Page|D: 49

280. Faraones derived a direct commercial benefit from their unauthorized use of
Plaintiff Milani’s image and likeness

281. As a direct and proximate result of Faraones’ respective unauthorized uses of
Plaintiff Milani’s image and likeness Faraones made profits or gross revenues in an amount to
be established at trial.

282. Plaintiff Milani has further been damaged as a direct and proximate result of
Faraones’ unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Carrie Minter

283. Plaintiff Minter is a professional model.

284. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Minter negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

285. Faraones has never hired or contracted with Plaintiff Minter to advertise, promote,
market or endorse its business

286. ln the images used by Faraones to promote its business and advertise upcoming
events Plaintiff Minter is readily identifiable in that any person seeing the photograph with the
naked eye can reasonably determine that the person depicted is Plaintiff Minter.

287. Faraones’ appropriation of the images of Plaintiff Minter was for the purpose of

advertising or soliciting patronage of Faraones’ establishment

49

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 50 of 75 Page|D: 50

288. Faraones has never sought Plaintiff Minter’s permission nor did Plaintiff Minter
give Faraones permission to use her images to advertise and promote its business

289. Faraones has never compensated Plaintiff Minter for any use of her likeness or
image.

290. Faraones has actual knowledge that it was using Plaintiff Minter’s image without
necessary compensation or consent Accordingly, Faraones knowingly misappropriated Plaintiff
Minter’s image and identity in total disregard of Plaintiff’s rights

291. Faraones derived a direct commercial benefit from their unauthorized use of
Plaintiff Minter’s image and likeness

292. As a direct and proximate result of Faraones’ unauthorized uses of Plaintiff
Minter’s image and likeness Faraones made profits or gross revenues in an amount to be
established at trial.

293. Plaintiff Minter has further been damaged as a direct and proximate result of
Faraones’ unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Dessie Mitcheson

294. Plaintiff Mitcheson is a professional model.

295. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Mitcheson negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon

compensation

50

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 51 of 75 Page|D: 51

296. Faraones and Infinity have never hired or contracted with Plaintiff Mitcheson to
advertise, promote, market or endorse their businesses

297. ln the images used by Faraones and Infinity to promote their businesses and
advertise upcoming events Plaintiff Mitcheson is readily identifiable in that any person seeing
the photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Mitcheson

298. Faraones and lnfinity’s appropriation of the images of Plaintiff Mitcheson were
for the purpose of advertising or soliciting patronage of Faraones and lnfinity’s establishments

299. Neither Faraones nor Infinity have ever sought Plaintiff Mitcheson’s permission
nor did Plaintiff Mitcheson give Faraones and Infinity permission to use her images to advertise
and promote their businesses

300. Neither Faraones norlnfinity have compensated Plaintiff Mitcheson for any use of
her likeness or image.

301. Faraones and Infinity have actual knowledge that they were using Plaintiff
Mitcheson’s image without necessary compensation or consent Accordingly, Faraones and
Infinity knowingly misappropriated Plaintiff Mitcheson’s image and identity in total disregard of
Plaintiff’ s rights

302. Faraones and Infinity derived a direct commercial benefit from their unauthorized
use of Plaintiff Mitcheson’s image and likeness

303. As a direct and proximate result of Faraones and lnfinity’s respective
unauthorized uses of Plaintiff Mitcheson’s image and likeness Faraones and Infinity made

profits or gross revenues in an amount to be established at trial.

51

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 52 of 75 Page|D: 52

304. Plaintiff Mitcheson has further been damaged as a direct and proximate result of
Faraones and Infinity’s unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Eva Pepaj

305. Plaintiff Pepaj is a professional model.

306. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Pepaj negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

307. Adelphia and Faraones have never hired or contracted with Plaintiff Pepaj to
advertise, promote, market or endorse their businesses

308. ln the images used by Adelphia and Faraones to promote their businesses and
advertise upcoming events Plaintiff Pepaj is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Pepaj.

309. Adelphia and Faraones’ appropriation of the images of Plaintiff Pepaj were for the
purpose of advertising or soliciting patronage of Adelphia and Faraones’ establishments

310. Neither Adelphia nor Faraones have ever sought Plaintiff Pepaj ’s permission nor
did Plaintiff Pepaj give Adelphia or Faraones permission to use her images to advertise and
promote their businesses

311. Neither Adelphia nor Faraones have compensated Plaintiff Pepaj for any use of

her likeness or image.

52

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 53 of 75 Page|D: 53

312. Adelphia and Faraones have actual knowledge that they were using Plaintiff
Pepaj’s image without necessary compensation or consent Accordingly, Adelphia and Faraones
knowingly misappropriated Plaintiff Pepaj’s image and identity in total disregard of Plaintiffs
rights

313. Adelphia and Faraones derived a direct commercial benefit from their
unauthorized use of Plaintiff Pepaj ’s image and likeness

314. As a direct and proximate result of Adelphia and Faraones’ respective
unauthorized uses of Plaintiff Pepaj ’s image and likeness Adelphia and Faraones made profits or
gross revenues in an amount to be established at trial.

315. PlaintiffPepaj has further been damaged as a direct and proximate result of
Adelphia and Faraones’ unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Lucy Pinder

316. Plaintiff Pinder is a professional model.

317. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Pinder negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

318. Rio has never hired or contracted with Plaintiff Pinder to advertise, promote,

market or endorse its business

53

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 54 of 75 Page|D: 54

319. In the images used by Rio to promote its business and advertise upcoming events
Plaintiff Pinder is readily identifiable in that any person seeing the photograph with the naked
eye can reasonably determine that the person depicted is Plaintiff Pinder.

320. Rio’s appropriation of the images of Plaintiff Pinder was for the purpose of
advertising or soliciting patronage of Rio’s establishment

321. Rio has never sought Plaintiff Pinder’s permission nor did Plaintiff Pinder give
Rio permission to use her images to advertise and promote its business

322. Rio has never compensated Plaintiff Pinder for any use of her likeness or image.

323. Rio has actual knowledge that it was using Plaintiff Pinder’s image without
necessary compensation or consent Accordingly, Rio knowingly misappropriated Plaintiff
Pinder’s image and identity in total disregard of Plaintiff s rights

324. Rio derived a direct commercial benefit from their unauthorized use of Plaintiff
Pinder’s image and likeness

325. As a direct and proximate result of Rio’s respective unauthorized uses of Plaintiff
Pinder’s image and likeness Rio made profits or gross revenues in an amount to be established
at trial.

326. Plaintiff Pinder has further been damaged as a direct and proximate result of Rio’s
unauthorized use, as she has lost her exclusive right to control the commercial exploitation of her
name, photographs and likeness resulting in damages the total amount of which will be
established by proof at trial.

Plaintiff Lina Posada

327. Plaintiff Posada is a professional model.

54

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 55 of 75 Page|D: 55

328. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Posada negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

329. Bolsillo and Infinity have never hired or contracted with Plaintiff Posada to
advertise, promote, market or endorse their businesses

330. In the images used by Bolsillo and Infinity to promote their businesses and
advertise upcoming events Plaintiff Posada is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Posada.

331. Bolsillo and lnfinity’s appropriation of the images of Plaintiff Posada were for the
purpose of advertising or soliciting patronage of Bolsillo and lnfinity’s establishments

332. Neither Bolsillo nor Infinity have ever sought Plaintiff Posada’s permission nor
did Plaintiff Posada give Bolsillo or Infinity permission to use her images to advertise and
promote their businesses

333. Neither Bolsillo nor Infinity have compensated Plaintiff Posada for any use of her
likeness or image.

334. Bolsillo and Infinity have actual knowledge that they were using Plaintiff
Posada’s image without necessary compensation or consent Accordingly, Bolsillo and Infinity
knowingly misappropriated Plaintiff Posada’s image and identity in total disregard of Plaintiff’s
rights

335. Bolsillo and Infinity derived a direct commercial benefit from their unauthorized

use of Plaintiff Posada’s image and likeness

55

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 56 of 75 Page|D: 56

336. As a direct and proximate result of Bolsillo and Infinity’s respective unauthorized
uses of Plaintiff Posada’s image and likeness Bolsillo and Infinity made profits or gross
revenues in an amount to be established at trial.

337. Plaintiff Posada has further been damaged as a direct and proximate result of
Bolsillo and lnfinity’s unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Abigail Ratchford

338. Plaintiff Ratchford is a professional model.

339.` ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Ratchford negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

340. Rio has never hired or contracted with Plaintiff Ratchford to advertise, promote,
market or endorse its business

341. ln the images used by Rio to promote its business and advertise upcoming events
Plaintiff Ratchford is readily identifiable in that any person seeing the photograph with the naked
eye can reasonably determine that the person depicted is Plaintiff Ratchford.

342. Rio’s appropriation of the images of Plaintiff Ratchford was for the purpose of
advertising or soliciting patronage of Rio’s establishment

343. Rio has never sought Plaintiff Ratchford’s permission nor did Plaintiff Ratchford

give Rio permission to use her images to advertise and promote its business

56

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 57 of 75 Page|D: 57

344. Rio has never compensated Plaintiff Ratchford for any use of her likeness or
image.

345. Rio has actual knowledge that it was using Plaintiff Ratchford’s image without
necessary compensation or consent Accordingly, Rio knowingly misappropriated Plaintiff
Ratchford’s image and identity in total disregard of Plaintiff’ s rights

346. Rio derived a direct commercial benefit from their unauthorized use of Plaintiff
Ratchford’s image and likeness

347. As a direct and proximate result of Rio’s respective unauthorized uses of Plaintiff
Ratchford’s image and likeness Rio made profits or gross revenues in an amount to be
established at trial.

348. Plaintiff Ratchford has further been damaged as a direct and proximate result of
Rio’s unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Jessica Rockwell

349. Plaintiff Rockwell is a professional model.

350. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Rockwell negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

351. Adelphia has never hired or contracted with Plaintiff Rockwell to advertise,

promote, market or endorse its business

57

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 58 of 75 Page|D: 58

352. ln the images used by Adelphia to promote its business and advertise upcoming
events Plaintiff Rockwell is readily identifiable in that any person seeing the photograph with
the naked eye can reasonably determine that the person depicted is Plaintiff Rockwell.

353. Adelphia’s appropriation of the images of Plaintiff Rockwell was for the purpose
of advertising or soliciting patronage of Adelphia’s establishment

354. Adelphia has never sought Plaintiff Rockwell’s permission nor did Plaintiff
Rockwell give Adelphia permission to use her images to advertise and promote its business

355. Adelphia has never compensated Plaintiff Rockwell for any use of her likeness or
image.

356. Adelphia has actual knowledge that it was using Plaintiff Rockwell’s image
without necessary compensation or consent Accordingly, Adelphia knowingly misappropriated
Plaintiff Rockwell’s image and identity in total disregard of Plaintiff s rights

357. Adelphia derived a direct commercial benefit from their unauthorized use of
Plaintiff Rockwell’s image and likeness

358. As a direct and proximate result of Adelphia’s unauthorized uses of Plaintiff
Rockwell’s image and likeness Adelphia made profits or gross revenues in an amount to be
established at trial.

359. Plaintiff Rockwell has further been damaged as a direct and proximate result of
Adelphia’s unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Claudia Sampedro

360. Plaintiff Sampedro is a professional model.

58

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 59 of 75 Page|D: 59

361. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Sampedro negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

362. Faraones and Infinity have never hired or contracted with Plaintiff Sampedro to
advertise, promote, market or endorse their businesses

363. ln the images used by Faraones and Infinity to promote their businesses and
advertise upcoming events Plaintiff Sampedro is readily identifiable in that any person seeing
the photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Sampedro.

364. Faraones and lnfinity’s appropriation of the images of Plaintiff Sampedro were
for the purpose of advertising or soliciting patronage of Faraones and lnfinity’s establishments

365. Neither Faraones nor Infinity have ever sought Plaintiff Sampedro’s permission
nor did Plaintiff Sampedro give Faraones or Infinity permission to use her images to advertise
and promote their businesses

366. Neither Faraones nor Infinity have compensated Plaintiff Sampedro for any use of
her likeness or image.

367. Faraones and Infinity have actual knowledge that they were using Plaintiff
Sampedro’s image without necessary compensation or consent Accordingly, Faraones and
Infinity knowingly misappropriated Plaintiff Sampedro’s image and identity in total disregard of
Plaintiff’ s rights

368. Faraones and Infinity derived a direct commercial benefit from their unauthorized

use of Plaintiff Sampedro’s image and likeness

59

C'ase 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 60 of 75 Page|D: 60

369. As a direct and proximate result of Faraones and lnfinity’s respective
unauthorized uses of PlaintiffSampedro’s image and likeness Faraones and Infinity made
profits or gross revenues in an amount to be established at trial.

370. Plaintiff Sampedro has further been damaged as a direct and proximate result of
Faraones and Infinity’s unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Cora Skinner

371. Plaintiff Skinner is a professional model.

372. In all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Skinner negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

373. Central Park and Faraones have never hired or contracted with Plaintiff Posada to
advertise, promote, market or endorse their businesses

374. In the images used by Central Park and Faraones to promote their businesses and
advertise upcoming events Plaintiff Skinner is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Skinner.

375. Central Park and Faraones’ appropriation of the images of Plaintiff Skinner were
for the purpose of advertising or soliciting patronage of Central Park and Faraones’

establishments

60

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 61 of 75 Page|D: 61

376. ' Neither Central Park nor Faraones have ever sought Plaintiff Skinner’s
permission nor did Plaintiff Skinner give Central Park or Faraones permission to use her images
to advertise and promote their businesses

377. Neither Central Park nor Faraones have compensated Plaintiff Skinner for any use
of her likeness or image.

378. Central Park and Faraones have actual knowledge that they were using Plaintiff
Skinner’s image without necessary compensation or consent Accordingly, Central Park and
Faraones knowingly misappropriated Plaintiff Skinner’s image and identity in total disregard of
Plaintiff s rights

379. Central Park and Faraones derived a direct commercial benefit from their
unauthorized use of Plaintiff Skinner’s image and likeness

380. As a direct and proximate result of Central Park and Faraones’ unauthorized uses
of Plaintiff Skinner’s image and likeness Central Park and Faraones made profits or gross
revenues in an amount to be established at trial.

381. Plaintiff Skinner has further been damaged as a direct and proximate result of
Central Park and Faraones’ unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Rhian Sugden
382. Plaintiff Sugden is a professional model.
383. ln all prior instances of authorized commercial marketing and promotion of her

image, likeness or identity by third parties Plaintiff Sugden negotiated and expressly granted

61

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 62 of 75 Page|D: 62

authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

384. Adelphia and Bolsillo have_never hired or contracted with Plaintiff Sugden to
advertise, promote, market or endorse their businesses

385. In the images used by Adelphia and Bolsillo to promote their businesses and
advertise upcoming events Plaintiff Sugden is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Sugden

386. Adelphia and Bolsillo’s appropriation of the images of Plaintiff Sugden were for
the purpose of advertising or soliciting patronage of Adelphia and Bolsillo’s establishments

387. Neither Adelphia nor Bolsillo have ever sought Plaintiff Sugden’s permission nor
did Plaintiff Sugden give Adelphia or Bolsillo permission to use her images to advertise and
promote their businesses

388. Neither Adelphia nor Bolsillo have compensated Plaintiff Sugden for any use of
her likeness or image.

389. Adelphia and Bolsillo have actual knowledge that they were using Plaintiff
Sugden’s image without necessary compensation or consent Accordingly, Adelphia and Bolsillo
knowingly misappropriated Plaintiff Sugden’s image and identity in total disregard of Plaintiff’ s
rights

390. Adelphia and Bolsillo derived a direct commercial benefit from their unauthorized

use of Plaintiff Sugden’s image and likeness

62

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 63 of 75 Page|D: 63

391. As a direct and proximate result of Adelphia and Bolsillo’s unauthorized uses of
Plaintiff Sugden’s image and likeness Adelphia and Bolsillo made profits or gross revenues in
an amount to be established at trial.

392. Plaintiff Sugden has further been damaged as a direct and proximate result of
Adelphia and Bolsillo’s unauthorized use, as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Brooke Taylor

393. Plaintiff Taylor is a professional model.

394. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Taylor negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

395. Adelphia, Bolsillo and Faraones have never hired or contracted with Plaintiff
Taylor to advertise, promote, market or endorse their businesses

396. In the images used by Adelphia, Bolsillo and Faraones to promote their
businesses and advertise upcoming events Plaintiff Taylor is readily identifiable in that any
person seeing the photograph with the naked eye can reasonably determine that the person
depicted is Plaintiff Taylor.

397. Adelphia, Bolsillo and Faraones’ appropriation of the images of Plaintiff Taylor
were for the purpose of advertising or soliciting patronage of Adelphia, Bolsillo and Faraones’

establishments

63

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 64 of 75 Page|D: 64

398. Neither Adelphia, Bolsillo nor Faraones have ever sought Plaintiff Taylor’s
permission nor did Plaintiff Taylor give Adelphia, Bolsillo or Faraones permission to use her
images to advertise and promote their businesses

399. Neither Adelphia, Bolsillo nor Faraones have compensated Plaintiff Taylor for
any use of her likeness or image.

400. Adelphia, Bolsillo and Faraones have actual knowledge that they were using
Plaintiff Taylor’s image without necessary compensation or consent Accordingly, Adelphia,
Bolsillo and Faraones knowingly misappropriated Plaintiff Taylor’s image and identity in total
disregard of Plaintiffs rights

401. Adelphia, Bolsillo and Faraones derived a direct commercial benefit from their
unauthorized use of Plaintiff Taylor’s image and likeness

402. As a direct and proximate result of Adelphia, Bolsillo and Faraones’ respective
unauthorized uses of Plaintiff Taylor’s image and likeness Adelphia, Bolsillo and Faraones
made profits or gross revenues in an amount to be established at trial.

403. Plaintiff Taylor has further been damaged as a direct and proximate result of
Adelphia, Bolsillo and Faraones’ unauthorized use of her image, as she has lost her exclusive
right to control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Katarina Van Derham
404. Plaintiff Van Derham is a professional model.
405. ln all prior instances of authorized commercial marketing and promotion of her

image, likeness or identity by third parties Plaintiff Van Derham negotiated and expressly

64

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 65 of 75 Page|D: 65

granted authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

406. Central Park has never hired or contracted with Plaintiff Van Derham to advertise,
promote, market or endorse its business

407. In the images used by Central Park to promote its business and advertise
upcoming events Plaintiff Van Derham is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff Van
Derham.

408. Central Park’s appropriation of the images of Plaintiff Van Derham was for the
purpose of advertising or soliciting patronage of Central Park’s establishment

409. Central Park has never sought Plaintiff Van Derham’s permission nor did
Plaintiff Van Derham give Central Park permission to use her images to advertise and promote
its business

410. Central Park has never compensated Plaintiff Van Derham for any use of her
likeness or image

411. Central Park has actual knowledge that it was using Plaintiff Van Derham’s image
without necessary compensation or consent Accordingly, Central Park knowingly
misappropriated Plaintiff Van Derham’s image and identity in total disregard of Plaintiff’s rights

412. Central Park derived a direct commercial benefit from their unauthorized use of
Plaintiff Van Derham’s image and likeness

413. As a direct and proximate result of Central Park’s respective unauthorized uses of
Plaintiff Van Derham’s image and likeness Central Park made profits or gross revenues in an

amount to be established at trial.

65

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 66 of 75 Page|D: 66

414. Plaintiff Vanderham has further been damaged as a direct and proximate result of
Central Park’s unauthorized use of her images as she has lost her exclusive right to control the
commercial exploitation of her name, photographs and likeness resulting in damages the total
amount of which will be established by proof at trial.

Plaintiff Irina Voronina

415. Plaintiff Voronina is a professional model.

416. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Voronina negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

417. Central Park and Bolsillo have never hired or contracted with Plaintiff Taylor to
advertise, promote, market or endorse their businesses

418. In the images used by Central Park and Bolsillo to promote their businesses and
advertise upcoming events Plaintiff Voronina is readily identifiable in that any person seeing the
photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Voronina.

419. Central Park and Bolsillo’s appropriation of the images of Plaintiff Voronina were
for the purpose of advertising or soliciting patronage of Central Park and Bolsillo’s
establishments

420. Neither Central Park nor Bolsillo have ever sought Plaintiff Voronina’s
permission nor did Plaintiff Voronina give Central Park or Bolsillo permission to use her images

to advertise and promote their businesses

66

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 67 of 75 Page|D: 67

421. Central Park and Bolsillo have never compensated Plaintiff Voronina for any use
of her likeness or image.

422. Central Park and Bolsillo have actual knowledge that they were using Plaintiff
Voronina’s image without necessary compensation or consent Accordingly, Central Park and
Bolsillo knowingly misappropriated Plaintiff Voronina’s image and identity in total disregard of
Plaintiff s rights

423. Central Park and Bolsillo derived a direct commercial benefit from their
unauthorized use of Plaintiff Voronina’s image and likeness

424. As a direct and proximate result of Central Park and Bolsillo’s unauthorized uses
of Plaintiff Voronina’s image and likeness Central Park and Bolsillo made profits or gross
revenues in an amount to be established at trial.

425. Plaintiff Voronina has further been damaged as a direct and proximate result of
Central Park and Bolsillo’s unauthorized use of her images as she has lost her exclusive right to
control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.

Plaintiff Jennifer Zharinova

426. Plaintiff Zharinova is a professional model.

‘ 427. ln all prior instances of authorized commercial marketing and promotion of her
image, likeness or identity by third parties Plaintiff Zharinova negotiated and expressly granted
authority for such use pursuant to agreed-upon terms and conditions and for agreed-upon
compensation

428. Anthem and Faraones have never hired or contracted with Plaintiff Zharinova to

advertise, promote, market or endorse their businesses

67

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 68 of 75 Page|D: 68

429. In the images used by Anthem and Faraones to promote their businesses and
advertise upcoming events Plaintiff Zharinova is readily identifiable in that any person seeing
the photograph with the naked eye can reasonably determine that the person depicted is Plaintiff
Zharinova.

43 0. Anthem and Faraones’ appropriation of the images of Plaintiff Zharinova were for
the purpose of advertising or soliciting patronage of Anthem and Faraones’ establishments

431. Neither Anthem nor Faraones have ever sought Plaintiff Zharinova’s permission
nor did Plaintiff Zharinova give Anthem or Faraones permission to use her images to advertise
and promote their businesses

432. Anthem and Faraones have never compensated Plaintiff Zharinova for any use of
her likeness or image.

433. Anthem and Faraones have actual knowledge that they were using Plaintiff
Zharinova’s image without necessary compensation or consent Accordingly, Anthem and
Faraones knowingly misappropriated Plaintiff Zharinova’s image and identity in total disregard
of Plaintiff’s rights

434. Anthem and Faraones derived a direct commercial benefit from their unauthorized
use of Plaintiff Zharinova’s image and likeness

435. As a direct and proximate result of Anthem and Faraones’ respective
unauthorized uses of Plaintiff Zharinova’s image and likeness Anthem and Faraones made
profits or gross revenues in an amount to be established at trial.

436. Plaintiff Zharinova has further been damaged as a direct and proximate result of

Anthem and Faraones’ unauthorized use of her images as she has lost her exclusive right to

68

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 69 of 75 Page|D: 69

control the commercial exploitation of her name, photographs and likeness resulting in
damages the total amount of which will be established by proof at trial.
COUNT I
Misappropriation of Likeness

436. Plaintiffs re-state and re-allege paragraphs 1 through 436 above, and incorporate
the same by reference as though fully set forth herein

437. Plaintiffs have a right to control the commercial use of their names images and
likenesses Under New Jersey law, the unauthorized use of a person’s image or likeness for a
predominately commercial purpose is unlawful.

438. Defendants’ uses of Plaintiffs’ images and likenesses to advertise their businesses
constitute a use for commercial purposes

43 9. Defendants’ uses of Plaintiffs’ photographs and likenesses did not occur in
connection with the dissemination of news or information and was without a redeeming public
interest or historical value.

440. Defendants never obtained Plaintiffs’ consent for the use of their images and
likenesses

441. Defendants’ uses of each Plaintiffs’ photographs and likenesses was willful and
deliberate

442. As a direct and proximate result of Defendants’ scheme to create the false
impression that Plaintiffs were affiliated with and/ or performed at Defendants’ restaurant, shot-
bar, and/or lounge, Defendants enjoyed increased revenues and profits

443. As a further direct and proximate result of Defendants’ deliberate and willful

conduct, Plaintiffs have suffered actual damages in an amount to be established at trial.

69

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 70 of 75 Page|D: 70

COUNT II

Unfair Competition / False Endorsement
Lanham Act, 15 U.S.C. §1125(a)

444. Plaintiffs re-state and re-allege paragraphs 1 through 443 above, and incorporate
the same by reference as though fully set forth herein

445. Plaintiffs through their careers in modeling, advertising, and acting, have all
attained significant fame and celebrity.

446. Each Plaintiff enjoys a substantial social media following and has appeared in
publications television and/or films

447. Each Plaintiff earns her living by commercializing her identity for use by
reputable brands and services through arms-length negotiated transactions

448. Each Plaintiff possesses a valid and protectable mark in the form of her persona,
image, likeness and identity.

449. Each Plaintiff has and at all times mentioned herein possessed, maintained, and
safeguarded her exclusive right to control the use of her persona, image, likeness and identity.

450. Prior to authorizing the use of her image, likeness or identity, each Plaintiff
carefully considers the reputation of the potential client and the good or service being promoted

451. Without consent, Defendants placed Plaintiffs’ images and likeness on
advertisements promoting their restaurant shot-bar, and lounge business

452. ln Defendants’ advertisements that contain Plaintiffs’ images and likenesses
Plaintiffs are clearly depicted and readily identifiable y

453. Defendants misappropriated Plaintiffs’ images and likenesses in order to create
the false impression that Plaintiffs are somehow affiliated with, endorsed, or otherwise

participated in Defendants’ restaurant shot-bar, and/or lounge businesses

70

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 71 of 75 Page|D: 71

454. Defendants never sought any Plaintiffs’ consent to use her image or likeness

455. Plaintiffs have never been employed by, patronized, or affiliated themselves in
any way with Defendants’ restaurant shot-bar, and/or lounge.

456. Plaintiffs would not agree to allow their image or likeness to be used to promote
Defendants’ restaurant, shot-bar, and lounge businesses

45 7. Defendants at all times mentioned herein knew or should have known that it had
no right to use Plaintiffs’ images or likenesses to promote their restaurant, shot-bar, and lounge
businesses

458. Plaintiffs through their careers in modelling and acting, are well known among
the customer base Defendants sought to reach with their advertisements

459. Indeed, Defendants chose Plaintiffs precisely because of their level of recognition
among the demographic of consumers Defendants targets with their advertisements

460. Defendants intended to create the false impression that Plaintiffs were affiliated
with or otherwise endorsed Defendants’ businesses

461. Defendants placed the misappropriated images on the very same marketing
channels (i.e. Facebook and lnstagram) used by Plaintiffs to promote themselves

462. Defendants’ misappropriation of Plaintiffs’ images is likely to cause confusion as
to Plaintiffs’ affiliation with, sponsorship of, and/or participation in Defendants’ restaurant shot-
bar, and lounge businesses

463. Upon information and belief, Defendants misappropriation has caused actual
confusion among consumers as to Plaintiffs’ affiliation with, endorsement of, and participation in

Defendants’ restaurant, shot-bar, and lounge businesses

71

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 72 of 75 Page|D: 72

464. Defendants knew or should have known that obtaining the right to use Plaintiffs’
images and likenesses would have required consent and substantial compensation

465. Defendants’ repeated and brazen unauthorized use of Plaintiffs’ images and
likenesses without seeking their consent, constitutes willful and deliberate conduct

466. As a direct and proximate result of Defendants’ scheme to create the false
impression that Plaintiffs were affiliated with, sponsored, or participated in Defendants’
restaurant, shot-bar, and lounge, Defendants enjoyed increased revenues and profits

467. As a further direct and proximate result of Defendants’ deliberate and willful
conduct, Plaintiffs have suffered actual damages in an amount to be established at trial.

COUNT III

Unfair Competition / False Endorsement
N.J.S.A. 56:4-1, et seq.

468. Plaintiffs re-state and re-allege paragraphs 1 through 467 above, and incorporate
the same by reference as though fully set forth herein

469. Defendants’ unauthorized uses of Plaintiffs’ images and likenesses in connection
with creating the false impression that they were affiliated with and endorsed Defendants’
businesses constitutes unfair competition under N.J.S.A. 56:4-1.

470. As a direct and proximate result of Defendants’ scheme to create the false
impression that Plaintiffs were affiliated with and/or performed at Defendants’ restaurant shot-
bar, and lounge, Defendants enjoyed increased revenues and profits

471. As a further direct and proximate result of Defendants’ deliberate and willful

conduct, Plaintiffs have suffered actual damages in an amount to be established at trial.

72

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 73 of 75 Page|D: 73

472. Defendants’ wrongful and deliberate conduct has caused significant damage to
Plaintiffs both directly and indirectly, and Plaintiffs respectfully request treble damages as
authorized by N.J.S.A. 56:4-2.

COUNT IV
Common Law Unfair Competition

473. Plaintiffs re-state and re-allege paragraphs 1 through 481 above, and incorporate
the same by reference as though fully set forth herein

474. Defendants’ unauthorized use of Plaintiffs’ images and likenesses in connection
with creating the false impression that they were affiliated with and endorsed Defendants’
businesses constitutes unfair competition under the common law of New Jersey.

475. As a direct and proximate result of Defendants’ scheme to create the false
impression that Plaintiffs were affiliated with and/or performed at Defendants’ restaurant, shot-
bar, and lounge, Defendants enjoyed increased revenues and profits

476. As a further direct and proximate result of Defendants’ deliberate and willful
conduct, Plaintiffs have suffered actual damages in an amount to be established at trial.

C()UNT V
Violation of the New Jersey Consumer Fraud Act, N.J.S.A. 56:8-2, et seq.

477. Plaintiffs re-state and re-allege paragraphs 1 through 485 above, and incorporate
the same by reference as though fully set forth herein

478. The Defendants’ conduct aforesaid constitutes an unconscionable commercial
practice, deception fraud, false pretense, false promise, misrepresentation and/or the knowing

concealment suppression and omission of material facts in violation of N.J.S.A. 56:8-2, et seq.

73

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 74 of 75 Page|D: 74

479. As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered an
ascertainable loss

WHEREFORE, Plaintiffs respectfully pray for judgment against Defendant as follows:

1. F or actual, consequential, and incidental damages in an amount to be proven at
trial;

2. For the amount due, owing and unpaid to Plaintiffs representing the fair market

value of their services

3. For trebling of damages

4. For punitive damages in an amount to be proven at trial;

5. For prejudgment interest in an amount proscribed by law;

6. For disgorgement of Defendant’s profits

7. For costs of this lawsuit including reasonable attorney’s fees and

8. For such other and further relief as to this court seem just, proper and equitable
JURY DEMAND

Plaintiffs hereby demand trial by jury as to all issues in the above matter.

PiNiLisHALPERN, LLP

160 l\/lorris Street

l\/lorristown, New Jersey 07960

Telephone: (973) 401-1111

Facsimile; (973) 401 -1 1 14
Date: December 28, 2018

/s/William J. Pinilis
William J. Pinilis
wpinilis@consumerfraudlawyer.com

Roland Tellis (pro hac vice to be filed)
rtellis@baronbudd.com

Jonas P. Mann (NJ Bar No. 020372007)
jmann@baronbudd.com

74

Case 2:18-ov-17710-|\/|CA-|\/|AH Dooument 1 Filed 12/28/18 Page 75 of 75 Page|D: 75

75

Baron & Budd, P.C.

15910 Ventura Boulevard, Suite 1600
Encino, California 91436

Telephone: (818) 839-2333
Facsimile: (818) 986-9698

Raymond P. Boucher (pro hac vice to be
filed)

ray@boucher.la

Brian Bush (pro hac vice to be filed)
bush@boucher.la

BOUCHER LLP

21600 Oxnard Street, Suite 600
Woodland Hills, California 91367
Telephone: (818) 340-5400
Facsimile: (818) 340-5401

